Exhibit 10.5

 

I.B.C. No. 685134

 

TERRITORY OF THE BRITISH VIRGIN ISLANDS

 

THE INTERNATIONAL BUSINESS COMPANIES ACT

(CAP 291)

 

ARTICLES OF ASSOCIATION

 

OF

 

YUCHENG TECHNOLOGIES LIMITED

 

PRELIMINARY

 


1.                                       IN THESE ARTICLES, IF NOT INCONSISTENT
WITH THE SUBJECT OR CONTEXT, THE WORDS AND EXPRESSIONS STANDING IN THE FIRST
COLUMN OF THE FOLLOWING TABLE SHALL BEAR THE MEANINGS SET OPPOSITE THEM
RESPECTIVELY IN THE SECOND COLUMN THEREOF.

 

Words

 

Meaning

 

 

 

capital

 

The sum of the aggregate par value of all outstanding shares with par value of
the Company and shares with par value held by the Company as treasury shares
plus

 

 

 

 

 

(a)

the aggregate of the amounts designated as capital of all outstanding shares
without par value of the Company and shares without par value held by the
Company as treasury shares, and

 

 

 

 

 

 

(b)

the amounts as are from time to time transferred from surplus to capital by a
resolution of directors.

 

 

 

member

 

A person who holds shares in the Company.

 

 

 

Person

 

An individual, a corporation, a trust, the estate of a deceased individual, a
partnership or an unincorporated association of persons.

 

--------------------------------------------------------------------------------


 

Words

 

Meaning

 

 

 

resolution of directors

 

(a)

a resolution approved at a duly convened directors and constituted meeting of
directors of the Company or of a committee of directors of the Company by the
affirmative vote of a simple majority of the directors present at the meeting
who voted and did not abstain; or

 

 

 

 

 

 

(b)

a resolution consented to in writing by a simple majority of the directors or of
a simple majority of the members of the committee of directors, as the case may
be.

 

 

 

 

 

 

(c)

The foregoing resolutions or consents may include the actions of director
alternates.

 

 

 

meeting of directors

 

With respect to calling a meeting of directors, a resolution consented to in
writing by any one director and notified to all other directors.

 

 

 

resolution of members

 

A resolution approved at a duly convened and constituted meeting of the members
of the Company by the affirmative vote of

 

 

 

 

 

(a)

a simple majority of the votes of the shares entitled to vote thereon which were
present at the meeting and were voted and not abstained, or

 

 

 

 

 

 

(b)

a simple majority of the votes of each class or series of shares which were
present at the meeting and entitled to vote thereon as a class or series and
were voted and not abstained and of a simple majority of the votes of the
remaining shares entitled to vote thereon which were present at the meeting and
were voted and not abstain.

 

 

 

securities

 

Shares and debt obligations of every kind, and options, warrants and rights to
acquire shares, or debt obligations.

 

 

 

surplus

 

The excess, if any, at the time of the determination of the total assets of the
Company over the aggregate of its total liabilities, as shown in its books of
account, plus the Company’s capital.

 

2

--------------------------------------------------------------------------------


 

Words

 

Meaning

 

 

 

the Act

 

The International Business Companies Act (Cap 291) including any modification,
extension, re-enactment or renewal thereof and any regulations made thereunder.

 

 

 

the Memorandum

 

The Memorandum of Association of the Company as originally framed or as from
time to time amended.

 

 

 

the Seal

 

Any Seal which has been duly adopted as the Seal of the Company.

 

 

 

these Articles

 

These Articles of Association as originally framed or as from time to time
amended.

 

 

 

treasury shares

 

Shares in the Company that were previously issued but were repurchased, redeemed
or otherwise acquired by the Company and not cancelled.


 


2.                                       “WRITTEN” OR ANY TERM OF LIKE IMPORT
INCLUDES WORDS TYPEWRITTEN, PRINTED, PAINTED, ENGRAVED, LITHOGRAPHED,
PHOTOGRAPHED OR REPRESENTED OR REPRODUCED BY ANY MODE OF REPRODUCING WORDS IN A
VISIBLE FORM, INCLUDING TELEX, FACSIMILE, TELEGRAM, CABLE OR OTHER FORM OF
WRITING PRODUCED BY ELECTRONIC COMMUNICATION.


 


3.                                       SAVE AS AFORESAID ANY WORDS OR
EXPRESSIONS DEFINED IN THE ACT SHALL BEAR THE SAME MEANING IN THESE ARTICLES.


 


4.                                       WHENEVER THE SINGULAR OR PLURAL NUMBER,
OR THE MASCULINE, FEMININE OR NEUTER GENDER IS USED IN THESE ARTICLES, IT SHALL
EQUALLY, WHERE THE CONTEXT ADMITS, INCLUDE THE OTHERS.


 


5.                                       A REFERENCE IN THESE ARTICLES TO VOTING
IN RELATION TO SHARES SHALL BE CONSTRUED AS A REFERENCE TO VOTING BY MEMBERS
HOLDING THE SHARES EXCEPT THAT IT IS THE VOTES ALLOCATED TO THE SHARES THAT
SHALL BE COUNTED AND NOT THE NUMBER OF MEMBERS WHO ACTUALLY VOTED AND A
REFERENCE TO SHARES BEING PRESENT AT A MEETING SHALL BE GIVEN A CORRESPONDING
CONSTRUCTION.


 


6.                                       A REFERENCE TO MONEY IN THESE ARTICLES
IS, UNLESS OTHERWISE STATED, A REFERENCE TO THE CURRENCY IN WHICH SHARES IN THE
COMPANY SHALL BE ISSUED ACCORDING TO THE PROVISIONS OF THE MEMORANDUM, CURRENTLY
UNITED STATES DOLLARS.


 


REGISTERED SHARES


 


7.                                       EVERY MEMBER HOLDING REGISTERED SHARES
IN THE COMPANY SHALL BE ENTITLED TO A CERTIFICATE SIGNED BY A DIRECTOR OR
OFFICER OF THE COMPANY OR UNDER THE SEAL OF THE COMPANY. THE CERTIFICATE SHALL
SPECIFY THE SHARE OR SHARES HELD BY THE MEMBER AND SHALL


 


(A)                                  BE SIGNED BY TWO DIRECTORS OR TWO OFFICERS
OF THE COMPANY, OR BY ONE DIRECTOR AND ONE OFFICER; OR

 

3

--------------------------------------------------------------------------------


 


(B)                                 BE UNDER THE SEAL OF THE COMPANY, WITH OR
WITHOUT THE SIGNATURE OF ANY DIRECTOR OR OFFICER OF THE COMPANY AND THE
SIGNATURE OF THE DIRECTOR(S) OR OFFICER(S) AND/OR THE SEAL MAY BE FACSIMILES.


 


8.                                       IF SEVERAL PERSONS ARE REGISTERED AS
JOINT HOLDERS OF ANY SHARES, ANY ONE OF SUCH PERSONS MAY GIVE AN EFFECTUAL
RECEIPT FOR ANY DIVIDEND PAYABLE IN RESPECT OF SUCH SHARES.


 


SHARES, AUTHORIZED CAPITAL, CAPITAL AND SURPLUS


 


9.                                       SUBJECT TO THE PROVISIONS OF THESE
ARTICLES AND ANY RESOLUTION OF MEMBERS, THE UNISSUED SHARES OF THE COMPANY SHALL
BE AT THE DISPOSAL OF THE DIRECTORS WHO MAY, WITHOUT LIMITING OR AFFECTING ANY
RIGHTS PREVIOUSLY CONFERRED ON THE HOLDERS OF ANY EXISTING SHARES OR CLASS OR
SERIES OF SHARES, OFFER, ALLOT, GRANT OPTIONS OVER OR OTHERWISE DISPOSE OF
SHARES TO SUCH PERSONS, AT SUCH TIMES AND UPON SUCH TERMS AND CONDITIONS AS THE
COMPANY MAY BY RESOLUTION OF DIRECTORS DETERMINE.


 


10.                                 NO SHARE IN THE COMPANY MAY BE ISSUED UNTIL
THE CONSIDERATION IN RESPECT THEREOF IS FULLY PAID AS PROVIDED IN THE ACT, AND
WHEN ISSUED THE SHARE IS FOR ALL PURPOSES FULLY PAID AND NON-ASSESSABLE SAVE
THAT A SHARE ISSUED FOR A PROMISSORY NOTE OR OTHER WRITTEN OBLIGATION FOR
PAYMENT OF A DEBT MAY BE ISSUED SUBJECT TO FORFEITURE IN THE MANNER PRESCRIBED
IN THESE ARTICLES.


 


11.                                 SHARES IN THE COMPANY MAY BE ISSUED FOR
MONEY, SERVICES RENDERED, PERSONAL PROPERTY, AN ESTATE IN REAL PROPERTY, A
PROMISSORY NOTE OR OTHER BINDING OBLIGATION TO CONTRIBUTE MONEY OR PROPERTY OR
ANY COMBINATION OF THE FOREGOING AS SHALL BE DETERMINED BY A RESOLUTION OF
DIRECTORS.


 


12.                                 SHARES IN THE COMPANY MAY BE ISSUED FOR SUCH
AMOUNT OF CONSIDERATION AS THE DIRECTORS MAY FROM TIME TO TIME BY RESOLUTION OF
DIRECTORS DETERMINE, EXCEPT THAT IN THE CASE OF SHARES WITH PAR VALUE, THE
AMOUNT SHALL NOT BE LESS THAN THE PAR VALUE, AND IN THE ABSENCE OF FRAUD THE
DECISION OF THE DIRECTORS AS TO THE VALUE OF THE CONSIDERATION RECEIVED BY THE
COMPANY IN RESPECT OF THE ISSUE IS CONCLUSIVE UNLESS A QUESTION OF LAW IS
INVOLVED. THE CONSIDERATION IN RESPECT OF THE SHARES CONSTITUTES CAPITAL TO THE
EXTENT OF THE PAR VALUE AND THE EXCESS CONSTITUTES SURPLUS.


 


13.                                 A SHARE ISSUED BY THE COMPANY UPON
CONVERSION OF, OR IN EXCHANGE FOR, ANOTHER SHARE OR A DEBT OBLIGATION OR OTHER
SECURITY IN THE COMPANY, SHALL BE TREATED FOR ALL PURPOSES AS HAVING BEEN ISSUED
FOR MONEY EQUAL TO THE CONSIDERATION RECEIVED OR DEEMED TO HAVE BEEN RECEIVED BY
THE COMPANY IN RESPECT OF THE OTHER SHARE, DEBT OBLIGATION OR SECURITY.


 


14.                                 TREASURY SHARES MAY BE DISPOSED OF BY THE
COMPANY ON SUCH TERMS AND CONDITIONS (NOT OTHERWISE INCONSISTENT WITH THESE
ARTICLES) AS THE COMPANY MAY BY RESOLUTION OF DIRECTORS DETERMINE.


 


15.                                 THE COMPANY MAY ISSUE FRACTIONS OF A SHARE
AND A FRACTIONAL SHARE SHALL HAVE THE SAME CORRESPONDING FRACTIONAL LIABILITIES,
LIMITATIONS, PREFERENCES, PRIVILEGES, QUALIFICATIONS, RESTRICTIONS, RIGHTS AND
OTHER ATTRIBUTES OF A WHOLE SHARE OF THE SAME CLASS OR SERIES OF SHARES.


 


16.                                 UPON THE ISSUE BY THE COMPANY OF A SHARE
WITHOUT PAR VALUE, IF AN AMOUNT IS STATED IN THE MEMORANDUM TO BE AUTHORIZED
CAPITAL REPRESENTED BY SUCH SHARES THEN EACH SHARE SHALL BE ISSUED FOR NO LESS
THAN THE APPROPRIATE PROPORTION OF SUCH AMOUNT WHICH SHALL CONSTITUTE

 

4

--------------------------------------------------------------------------------


 


CAPITAL, OTHERWISE THE CONSIDERATION IN RESPECT OF THE SHARE CONSTITUTES CAPITAL
TO THE EXTENT DESIGNATED BY THE DIRECTORS AND THE EXCESS CONSTITUTES SURPLUS,
EXCEPT THAT THE DIRECTORS MUST DESIGNATE AS CAPITAL AN AMOUNT OF THE
CONSIDERATION THAT IS AT LEAST EQUAL TO THE AMOUNT THAT THE SHARE IS ENTITLED TO
AS A PREFERENCE, IF ANY, IN THE ASSETS OF THE COMPANY UPON LIQUIDATION OF THE
COMPANY.


 


17.                                 THE COMPANY MAY PURCHASE, REDEEM OR
OTHERWISE ACQUIRE AND HOLD ITS OWN SHARES BUT ONLY OUT OF SURPLUS OR IN EXCHANGE
FOR NEWLY ISSUED SHARES OF EQUAL VALUE.


 


18.                                 SUBJECT TO PROVISIONS TO THE CONTRARY IN


 


(A)                                  THE MEMORANDUM OR THESE ARTICLES;


 


(B)                                 THE DESIGNATIONS, POWERS, PREFERENCES,
RIGHTS, QUALIFICATIONS, LIMITATIONS AND RESTRICTIONS WITH WHICH THE SHARES WERE
ISSUED; OR


 


(C)                                  THE SUBSCRIPTION AGREEMENT FOR THE ISSUE OF
THE SHARES, THE COMPANY MAY NOT PURCHASE, REDEEM OR OTHERWISE ACQUIRE ITS OWN
SHARES WITHOUT THE CONSENT OF MEMBERS WHOSE SHARES ARE TO BE PURCHASED, REDEEMED
OR OTHERWISE ACQUIRED.


 


19.                                 NO PURCHASE, REDEMPTION OR OTHER ACQUISITION
OF SHARES SHALL BE MADE UNLESS THE DIRECTORS DETERMINE THAT IMMEDIATELY AFTER
THE PURCHASE, REDEMPTION OR OTHER ACQUISITION THE COMPANY WILL BE ABLE TO
SATISFY ITS LIABILITIES AS THEY BECOME DUE IN THE ORDINARY COURSE OF ITS
BUSINESS AND THE REALIZABLE VALUE OF THE ASSETS OF THE COMPANY WILL NOT BE LESS
THAN THE SUM OF ITS TOTAL LIABILITIES, OTHER THAN DEFERRED TAXES, AS SHOWN IN
THE BOOKS OF ACCOUNT, AND ITS CAPITAL AND, IN THE ABSENCE OF FRAUD, THE DECISION
OF THE DIRECTORS AS TO THE REALIZABLE VALUE OF THE ASSETS OF THE COMPANY IS
CONCLUSIVE, UNLESS A QUESTION OF LAW IS INVOLVED.


 


20.                                 A DETERMINATION BY THE DIRECTORS UNDER THE
PRECEDING REGULATION IS NOT REQUIRED WHERE SHARES ARE PURCHASED, REDEEMED OR
OTHERWISE ACQUIRED


 


(A)                                  PURSUANT TO A RIGHT OF A MEMBER TO HAVE HIS
SHARES REDEEMED OR TO HAVE HIS SHARES EXCHANGED FOR MONEY OR OTHER PROPERTY OF
THE COMPANY;


 


(B)                                 BY VIRTUE OF A TRANSFER OF CAPITAL PURSUANT
TO REGULATION 47;


 


(C)                                  BY VIRTUE OF THE PROVISIONS OF SECTION 83
OF THE ACT; OR


 


(D)                                 PURSUANT TO AN ORDER OF THE COURT.


 


21.                                 SHARES THAT THE COMPANY PURCHASES, REDEEMS
OR OTHERWISE ACQUIRES PURSUANT TO THE PRECEDING REGULATION MAY BE CANCELLED OR
HELD AS TREASURY SHARES EXCEPT TO THE EXTENT THAT SUCH SHARES ARE IN EXCESS OF
80 PERCENT OF THE ISSUED SHARES OF THE COMPANY IN WHICH CASE THEY SHALL BE
CANCELLED BUT THEY SHALL BE AVAILABLE FOR REISSUE.


 


22.                                 WHERE SHARES IN THE COMPANY ARE HELD BY THE
COMPANY AS TREASURY SHARES OR ARE HELD BY ANOTHER COMPANY OF WHICH THE COMPANY
HOLDS, DIRECTLY OR INDIRECTLY, SHARES HAVING MORE THAN 50 PERCENT OF THE VOTES
IN THE ELECTION OF DIRECTORS OF THE OTHER COMPANY, SUCH SHARES OF THE COMPANY
ARE NOT ENTITLED TO VOTE OR TO HAVE DIVIDENDS PAID THEREON AND SHALL NOT BE
TREATED AS OUTSTANDING FOR ANY PURPOSE EXCEPT FOR PURPOSES OF DETERMINING THE
CAPITAL OF THE COMPANY.

 

5

--------------------------------------------------------------------------------


 


23.                                 THE COMPANY MAY BY A RESOLUTION OF DIRECTORS
INCLUDE IN THE COMPUTATION OF SURPLUS FOR ANY PURPOSE THE UNREALISED
APPRECIATION OF THE ASSETS OF THE COMPANY, AND, IN THE ABSENCE OF FRAUD, THE
DECISION OF THE DIRECTORS AS TO THE VALUE OF THE ASSETS IS CONCLUSIVE, UNLESS A
QUESTION OF LAW IS INVOLVED.


 


MORTGAGES AND CHARGES OF REGISTERED SHARES


 


24.                                 MEMBERS MAY PLEDGE, HYPOTHECATE, MORTGAGE OR
CHARGE THEIR REGISTERED SHARES IN THE COMPANY AND UPON SATISFACTORY EVIDENCE
THEREOF THE COMPANY SHALL GIVE EFFECT TO THE TERMS OF ANY VALID PLEDGE,
HYPOTHECATION, MORTGAGE OR CHARGE EXCEPT INSOFAR AS IT MAY CONFLICT WITH ANY
REQUIREMENTS HEREIN CONTAINED FOR CONSENT TO THE TRANSFER OF SHARES.


 


25.                                 IN THE CASE OF THE PLEDGE, HYPOTHECATE,
MORTGAGE OR CHARGE OF REGISTERED SHARES THERE MAY BE ENTERED IN THE SHARE
REGISTER OF THE COMPANY AT THE REQUEST OF THE REGISTERED HOLDER OF SUCH SHARES


 


(A)                                  A STATEMENT THAT THE SHARES ARE PLEDGED,
HYPOTHECATED, MORTGAGED OR CHARGED;


 


(B)                                 THE NAME OF THE PLEDGE, MORTGAGEE OR
CHARGEE; AND


 


(C)                                  THE DATE ON WHICH THE AFORESAID PARTICULARS
ARE ENTERED IN THE SHARE REGISTER.


 


26.           WHERE PARTICULARS OF A PLEDGE, HYPOTHECATION, MORTGAGE OR CHARGE
ARE REGISTERED, SUCH PARTICULARS SHALL BE CANCELLED


 


(A)                                  WITH THE CONSENT OF THE NAMED PLEDGEE,
MORTGAGEE OR CHARGEE OR ANYONE AUTHORIZED TO ACT ON HIS BEHALF; OR


 


(B)                                 UPON EVIDENCE SATISFACTORY TO THE DIRECTORS
OF THE DISCHARGE OF THE LIABILITY SECURED BY THE PLEDGE, HYPOTHECATION, MORTGAGE
OR CHARGE AND THE ISSUE OF SUCH INDEMNITIES AS THE DIRECTORS SHALL CONSIDER
NECESSARY OR DESIRABLE.


 


27.           WHILST PARTICULARS OF A PLEDGE, HYPOTHECATION, MORTGAGE OR CHARGE
ARE REGISTERED, NO TRANSFER OF ANY SHARE COMPRISED THEREIN SHALL BE EFFECTED
WITHOUT THE WRITTEN CONSENT OF THE NAMED MORTGAGEE OR CHARGEE OR ANYONE
AUTHORIZED TO ACT ON HIS BEHALF.


 


FORFEITURE


 


28.           WHEN SHARES ISSUED FOR A PROMISSORY NOTE OR OTHER WRITTEN
OBLIGATION FOR PAYMENT OF A DEBT HAVE BEEN ISSUED SUBJECT TO FORFEITURE, THE
FOLLOWING PROVISIONS SHALL APPLY.


 


29.           WRITTEN NOTICE SPECIFYING A DATE FOR PAYMENT TO BE MADE AND THE
SHARES IN RESPECT OF WHICH PAYMENT IS TO BE MADE SHALL BE SERVED ON THE MEMBER
WHO DEFAULTS IN MAKING PAYMENT PURSUANT TO A PROMISSORY NOTE OR OTHER WRITTEN
OBLIGATIONS TO PAY A DEBT.


 


30.           THE WRITTEN NOTICE SPECIFYING A DATE FOR PAYMENT SHALL


 


(A)                                  NAME A FURTHER DATE NOT EARLIER THAN THE
EXPIRATION OF 14 DAYS FROM THE DATE OF SERVICE OF THE NOTICE ON OR BEFORE WHICH
PAYMENT REQUIRED BY THE NOTICE IS TO BE MADE; AND

 

6

--------------------------------------------------------------------------------


 


(B)                                 CONTAIN A STATEMENT THAT IN THE EVENT OF
NON-PAYMENT AT OR BEFORE THE TIME NAMED IN THE NOTICE THE SHARES, OR ANY OF
THEM, IN RESPECT OF WHICH PAYMENT IS NOT MADE WILL BE LIABLE TO BE FORFEITED.


 


31.           WHERE A WRITTEN NOTICE HAS BEEN ISSUED AND THE REQUIREMENTS HAVE
NOT BEEN COMPLIED WITH WITHIN THE PRESCRIBED TIME, THE DIRECTORS MAY AT ANY TIME
BEFORE TENDER OF PAYMENT FORFEIT AND CANCEL THE SHARES TO WHICH THE NOTICE
RELATES.


 


32.           THE COMPANY IS UNDER NO OBLIGATION TO REFUND ANY MONEYS TO THE
MEMBER WHOSE SHARES HAVE BEEN FORFEITED AND CANCELLED PURSUANT TO THESE
PROVISIONS. UPON FORFEITURE AND CANCELLATION OF THE SHARES THE MEMBER IS
DISCHARGED FROM ANY FURTHER OBLIGATION TO THE COMPANY WITH RESPECT TO THE SHARES
FORFEITED AND CANCELLED.


 


LIEN


 


33.           THE COMPANY SHALL HAVE A FIRST AND PARAMOUNT LIEN ON EVERY SHARE
ISSUED FOR A PROMISSORY NOTE OR FOR ANY OTHER BINDING OBLIGATION TO CONTRIBUTE
MONEY OR PROPERTY OR ANY COMBINATION THEREOF TO THE COMPANY, AND THE COMPANY
SHALL ALSO HAVE A FIRST AND PARAMOUNT LIEN ON EVERY SHARE STANDING REGISTERED IN
THE NAME OF A MEMBER, WHETHER SINGLY OR JOINTLY WITH ANY OTHER PERSON OR
PERSONS, FOR ALL THE DEBTS AND LIABILITIES OF SUCH MEMBER OR HIS ESTATE TO THE
COMPANY, WHETHER THE SAME SHALL HAVE BEEN INCURRED BEFORE OR AFTER NOTICE TO THE
COMPANY OF ANY INTEREST OF ANY PERSON OTHER THAN SUCH MEMBER, AND WHETHER THE
TIME FOR THE PAYMENT OR DISCHARGE OF THE SAME SHALL HAVE ACTUALLY ARRIVED OR
NOT, AND NOTWITHSTANDING THAT THE SAME ARE JOINT DEBTS OR LIABILITIES OF SUCH
MEMBER OR HIS ESTATE AND ANY OTHER PERSON, WHETHER A MEMBER OF THE COMPANY OR
NOT.  THE COMPANY’S LIEN ON A SHARE SHALL EXTEND TO ALL DIVIDENDS PAYABLE
THEREON. THE DIRECTORS MAY AT ANY TIME EITHER GENERALLY, OR IN ANY PARTICULAR
CASE, WAIVE ANY LIEN THAT HAS ARISEN OR DECLARE ANY SHARE TO BE WHOLLY OR IN
PART EXEMPT FROM THE PROVISIONS OF THIS REGULATION.


 


34.           IN THE ABSENCE OF EXPRESS PROVISIONS REGARDING SALE IN THE
PROMISSORY NOTE OR OTHER BINDING OBLIGATION TO CONTRIBUTE MONEY OR PROPERTY, THE
COMPANY MAY SELL, IN SUCH MANNER AS THE DIRECTORS MAY BY RESOLUTION OF DIRECTORS
DETERMINE, ANY SHARE ON WHICH THE COMPANY HAS A LIEN, BUT NO SALE SHALL BE MADE
UNLESS SOME SUM IN RESPECT OF WHICH THE LIEN EXISTS IS PRESENTLY PAYABLE NOR
UNTIL THE EXPIRATION OF TWENTY-ONE DAYS AFTER A NOTICE IN WRITING, STATING AND
DEMANDING PAYMENT OF THE SUM PRESENTLY PAYABLE AND GIVING NOTICE OF THE
INTENTION TO SELL IN DEFAULT OF SUCH PAYMENT, HAS BEEN SERVED ON THE HOLDER FOR
THE TIME BEING OF THE SHARE.


 


35.           THE NET PROCEEDS OF THE SALE BY THE COMPANY OF ANY SHARES ON WHICH
IT HAS A LIEN SHALL BE APPLIED IN OR TOWARDS PAYMENT OF DISCHARGE OF THE
PROMISSORY NOTE OR OTHER BINDING OBLIGATION TO CONTRIBUTE MONEY OR PROPERTY OR
ANY COMBINATION THEREOF IN RESPECT OF WHICH THE LIEN EXISTS SO FAR AS THE SAME
IS PRESENTLY PAYABLE AND ANY RESIDUE SHALL (SUBJECT TO A LIKE LIEN FOR DEBTS OR
LIABILITIES NOT PRESENTLY PAYABLE AS EXISTED UPON THE SHARE PRIOR TO THE SALE)
BE PAID TO THE HOLDER OF THE SHARE IMMEDIATELY BEFORE SUCH SALE.  FOR GIVING
EFFECT TO ANY SUCH SALE THE DIRECTORS MAY AUTHORIZE SOME PERSON TO TRANSFER THE
SHARE SOLD TO THE PURCHASER THEREOF. THE PURCHASER SHALL BE REGISTERED AS THE
HOLDER OF THE SHARE AND HE SHALL NOT BE BOUND TO SEE TO THE APPLICATION OF THE
PURCHASE MONEY, NOR SHALL HIS TITLE TO THE SHARE BE AFFECTED BY ANY IRREGULARITY
OR INVALIDITY IN THE PROCEEDINGS IN REFERENCE TO T HE SALE.

 

7

--------------------------------------------------------------------------------


 


TRANSFER OF SHARES


 


36.           SUBJECT TO ANY LIMITATIONS IN THE MEMORANDUM, REGISTERED SHARES IN
THE COMPANY MAY BE TRANSFERRED BY A WRITTEN INSTRUMENT OF TRANSFER SIGNED BY THE
TRANSFEROR AND CONTAINING THE NAME AND ADDRESS OF THE TRANSFEREE, BUT IN THE
ABSENCE OF SUCH WRITTEN INSTRUMENT OF TRANSFER THE DIRECTORS MAY ACCEPT SUCH
EVIDENCE OF A TRANSFER OF SHARES AS THEY CONSIDER APPROPRIATE.


 


37.           THE COMPANY SHALL NOT BE REQUIRED TO TREAT A TRANSFEREE OF A
REGISTERED SHARE IN THE COMPANY AS A MEMBER UNTIL THE TRANSFEREE’S NAME HAS BEEN
ENTERED IN THE SHARE REGISTER.


 


TRANSMISSION OF SHARES


 


38.           THE EXECUTOR OR ADMINISTRATOR OF A DECEASED MEMBER, THE GUARDIAN
OF AN INCOMPETENT MEMBER OR THE TRUSTEE OF A BANKRUPT MEMBER SHALL BE THE ONLY
PERSON RECOGNIZED BY THE COMPANY AS HAVING ANY TITLE TO HIS SHARE BUT THEY SHALL
NOT BE ENTITLED TO EXERCISE ANY RIGHTS AS A MEMBER OF THE COMPANY UNTIL THEY
HAVE PROCEEDED AS SET FORTH IN THE NEXT FOLLOWING THREE REGULATIONS.


 


39.           THE PRODUCTION TO THE COMPANY OF ANY DOCUMENT WHICH IS EVIDENCE OF
PROBATE OF THE WILL, OR LETTERS OF ADMINISTRATION OF THE ESTATE, OR CONFIRMATION
AS EXECUTOR, OF A DECEASED MEMBER OR OF THE APPOINTMENT OF A GUARDIAN OF AN
INCOMPETENT MEMBER OR THE TRUSTEE OF A BANKRUPT MEMBER SHALL BE ACCEPTED BY THE
COMPANY EVEN IF THE DECEASED, INCOMPETENT OR BANKRUPT MEMBER IS DOMICILED
OUTSIDE THE BRITISH VIRGIN ISLANDS IF THE DOCUMENT EVIDENCING THE GRANT OF
PROBATE OR LETTERS OF ADMINISTRATION, CONFIRMATION AS EXECUTOR, APPOINTMENT AS
GUARDIAN OR TRUSTEE IN BANKRUPTCY IS ISSUED BY A FOREIGN COURT WHICH HAD
COMPETENT JURISDICTION IN THE MATTER. FOR THE PURPOSE OF ESTABLISHING WHETHER OR
NOT A FOREIGN COURT HAD COMPETENT JURISDICTION IN SUCH A MATTER THE DIRECTORS
MAY OBTAIN APPROPRIATE LEGAL ADVICE.  THE DIRECTORS MAY ALSO REQUIRE AN
INDEMNITY TO BE GIVEN BY THE EXECUTOR, ADMINISTRATOR, GUARDIAN OR TRUSTEE IN
BANKRUPTCY.


 


40.           ANY PERSON BECOMING ENTITLED BY OPERATION OF LAW OR OTHERWISE TO A
SHARE OR SHARES IN CONSEQUENCE OF THE DEATH, INCOMPETENCE OR BANKRUPTCY OF ANY
MEMBER MAY BE REGISTERED AS A MEMBER UPON SUCH EVIDENCE BEING PRODUCED AS MAY
REASONABLY BE REQUIRED BY THE DIRECTORS. AN APPLICATION BY ANY SUCH PERSON TO BE
REGISTERED AS A MEMBER SHALL FOR ALL PURPOSES BE DEEMED TO BE A TRANSFER OF
SHARES OF THE DECEASED, INCOMPETENT OR BANKRUPT MEMBER AND THE DIRECTORS SHALL
TREAT IT AS SUCH.


 


41.           ANY PERSON WHO HAS BECOME ENTITLED TO A SHARE OR SHARES IN
CONSEQUENCE OF THE DEATH, INCOMPETENCE OR BANKRUPTCY OF ANY MEMBER MAY, INSTEAD
OF BEING REGISTERED HIMSELF, REQUEST IN WRITING THAT SOME PERSON TO BE NAMED BY
HIM BE REGISTERED AS THE TRANSFEREE OF SUCH SHARE OR SHARES AND SUCH REQUEST
SHALL LIKEWISE BE TREATED AS IF IT WERE A TRANSFER.


 


42.           WHAT AMOUNTS TO INCOMPETENCE ON THE PART OF A PERSON IS A MATTER
TO BE DETERMINED BY THE COURT HAVING REGARD TO ALL THE RELEVANT EVIDENCE AND THE
CIRCUMSTANCES OF THE CASE.


 


REDUCTION OR INCREASE IN AUTHORIZED CAPITAL OR CAPITAL


 


43.           THE COMPANY MAY BY A RESOLUTION OF DIRECTORS OR A RESOLUTION OF
MEMBERS AMEND THE MEMORANDUM TO INCREASE OR REDUCE ITS AUTHORIZED CAPITAL AND IN
CONNECTION THEREWITH THE COMPANY MAY IN RESPECT OF ANY UNISSUED SHARES INCREASE
OR REDUCE THE NUMBER OF SUCH

8

--------------------------------------------------------------------------------


 


SHARES, INCREASE OR REDUCE THE PAR VALUE OF ANY SUCH SHARES OR EFFECT ANY
COMBINATION OF THE FOREGOING.

 


44.           SUBJECT TO THE REQUIREMENTS OF THE MEMORANDUM, THE COMPANY MAY BY
EITHER A RESOLUTION OF MEMBERS OR A RESOLUTION OF DIRECTORS AMEND THE MEMORANDUM
TO


 


(A)                                  INCREASE OR REDUCE ITS AUTHORIZED CAPITAL
AND IN CONNECTION THEREWITH THE COMPANY MAY IN RESPECT OF ANY UNISSUED SHARES
INCREASE OR REDUCE THE NUMBER OF SUCH SHARES, INCREASE OR REDUCE THE PAR VALUE
OF ANY SUCH SHARES OR EFFECT ANY COMBINATION OF THE FOREGOING;


 


(B)                                 INCREASE THE NUMBER OF ITS SHARES HAVING NO
PAR VALUE;


 


(C)                                  INCREASE ITS CAPITAL CONSTITUTED BY SHARES
OF NO PAR VALUE BY TRANSFERRING RESERVES OR PROFITS TO THE CAPITAL, WITH OR
WITHOUT A DISTRIBUTION OF SHARES;


 


(D)                                 COMBINE AND DIVIDE ALL OR ANY PART OF ITS
SHARE CAPITAL INTO SHARES OF LARGER AMOUNT THAN ITS EXISTING SHARES OR COMBINE
AND REDUCE THE NUMBER OF THE ISSUED NO PAR VALUE SHARES;


 


(E)                                  INCREASE THE NUMBER OF ITS ISSUED NO PAR
VALUE SHARES WITHOUT AN INCREASE OF ITS CAPITAL;


 


(F)                                    SUBDIVIDE ITS SHARES, OR ANY OF THEM,
INTO SHARES OF SMALLER AMOUNT THAN IS FIXED BY THE MEMORANDUM;


 


(G)                                 CONVERT ANY SHARES HAVING A PAR VALUE INTO
SHARES OF NO PAR VALUE;


 


(H)                                 CONVERT ANY SHARES OF NO PAR VALUE INTO
SHARES HAVING A PAR VALUE; OR


 


(I)                                     CONVERT ANY OF ITS SHARES, WHETHER
ISSUED OR NOT, INTO SHARES OF ANOTHER CLASS.


 


45.                                 THE COMPANY MAY BY A RESOLUTION OF DIRECTORS
OR A RESOLUTION OF MEMBERS AMEND THE MEMORANDUM TO


 


(A)                                  DIVIDE THE SHARES, INCLUDING ISSUED SHARES,
OF A CLASS OR SERIES INTO A LARGER NUMBER OF SHARES OF THE SAME CLASS OR SERIES;
OR


 


(B)                                 COMBINE THE SHARES, INCLUDING ISSUED SHARES,
OF A CLASS OR SERIES INTO A SMALLER NUMBER OF SHARES OF THE SAME CLASS OR
SERIES,


 


PROVIDED, HOWEVER, THAT WHERE SHARES ARE DIVIDED OR COMBINED UNDER (A) OR (B) OF
THIS REGULATION, THE AGGREGATE PAR VALUE OF THE NEW SHARES MUST BE EQUAL TO THE
AGGREGATE PAR VALUE OF THE ORIGINAL SHARES.


 


46.                                 THE CAPITAL OF THE COMPANY MAY BY A
RESOLUTION OF DIRECTORS BE INCREASED BY TRANSFERRING AN AMOUNT OF THE SURPLUS OF
THE COMPANY TO CAPITAL.


 


47.                                 SUBJECT TO THE PROVISIONS OF THE TWO NEXT
SUCCEEDING REGULATIONS, THE CAPITAL OF THE COMPANY MAY BY RESOLUTION OF
DIRECTORS BE REDUCED BY TRANSFERRING AN AMOUNT OF THE CAPITAL OF THE COMPANY TO
SURPLUS.

 

9

--------------------------------------------------------------------------------


 


48.                                 NO REDUCTION OF CAPITAL SHALL BE EFFECTED
THAT REDUCES THE CAPITAL OF THE COMPANY TO AN AMOUNT THAT IMMEDIATELY AFTER THE
REDUCTION IS LESS THAN THE AGGREGATE PAR VALUE OF ALL OUTSTANDING SHARES WITH
PAR VALUE AND ALL SHARES WITH PAR VALUE HELD BY THE COMPANY AS TREASURY SHARES
AND THE AGGREGATE OF THE AMOUNTS DESIGNATED AS CAPITAL OF ALL OUTSTANDING SHARES
WITHOUT PAR VALUE AND ALL SHARES WITHOUT PAR VALUE HELD BY THE COMPANY AS
TREASURY SHARES THAT ARE ENTITLED TO A PREFERENCE, IF ANY, IN THE ASSETS OF THE
COMPANY UPON LIQUIDATION OF THE COMPANY.


 


49.                                 NO REDUCTION OF CAPITAL SHALL BE EFFECTED
UNLESS THE DIRECTORS DETERMINE THAT IMMEDIATELY AFTER THE REDUCTION THE COMPANY
WILL BE ABLE TO SATISFY ITS LIABILITIES AS THEY BECOME DUE IN THE ORDINARY
COURSE OF ITS BUSINESS AND THAT THE REALIZABLE ASSETS OF THE COMPANY WILL NOT BE
LESS THAN ITS TOTAL LIABILITIES, OTHER THAN DEFERRED TAXES, AS SHOWN IN THE
BOOKS OF THE COMPANY AND ITS REMAINING CAPITAL, AND, IN THE ABSENCE OF FRAUD,
THE DECISION OF THE DIRECTORS AS TO THE REALIZABLE VALUE OF THE ASSETS OF THE
COMPANY IS CONCLUSIVE, UNLESS A QUESTION OF LAW IS INVOLVED.


 


MEETINGS AND CONSENTS OF MEMBERS


 


50.                                 ANY ACTION REQUIRED OR PERMITTED TO BE TAKEN
BY THE MEMBERS MUST BE EFFECTED AT A DULY CALLED MEETING (AS DESCRIBED IN
REGULATIONS 52 AND 53) OF THE MEMBERS ENTITLED TO VOTE ON SUCH ACTION AND MAY
NOT BE EFFECTED BY WRITTEN RESOLUTION.


 


51.                                 MEETINGS OF MEMBERS SHALL BE HELD AT SUCH
PLACES AS MAY BE FIXED FROM TIME TO TIME BY THE DIRECTORS.


 


52.                                 AN ANNUAL MEETING OF MEMBERS FOR ELECTION OF
DIRECTORS AND FOR SUCH OTHER BUSINESS AS MAY COME BEFORE THE MEETING SHALL BE
HELD EACH YEAR AT SUCH DATE AND TIME AS MAY BE DETERMINED BY THE DIRECTORS.


 


53.                                 SPECIAL MEETINGS OF MEMBERS (BEING ALL
MEETINGS OF MEMBERS WHICH ARE NOT ANNUAL MEETINGS) MAY BE CALLED ONLY BY THE
DIRECTORS PURSUANT TO A RESOLUTION OF DIRECTORS TO THAT EFFECT OR UPON THE
WRITTEN REQUEST OF MEMBERS HOLDING MORE THAN 50 PERCENT OF THE VOTES OF THE
OUTSTANDING VOTING SHARES IN THE COMPANY.


 


54.                                 WRITTEN NOTICE OF ALL MEETINGS OF MEMBERS,
STATING THE TIME, PLACE AND PURPOSES THEREOF, SHALL BE GIVEN NOT FEWER THAN
SEVEN DAYS BEFORE THE DATE OF THE PROPOSED MEETING TO THOSE PERSONS WHOSE NAMES
APPEAR AS MEMBERS IN THE SHARE REGISTER OF THE COMPANY ON THE DATE OF THE NOTICE
AND ARE ENTITLED TO VOTE AT THE MEETING.


 


55.                                 THE DIRECTORS MAY FIX THE DATE NOTICE IS
GIVEN OF A MEETING OF MEMBERS AS THE RECORD DATE FOR DETERMINING THOSE SHARES
THAT ARE ENTITLED TO VOTE AT THE MEETING.


 


56.                                 A MEETING OF MEMBERS MAY BE CALLED ON SHORT
NOTICE:


 


(A)                                  IF MEMBERS HOLDING NOT LESS THAN 90 PERCENT
OF THE TOTAL NUMBER OF SHARES ENTITLED TO VOTE ON ALL MATTERS TO BE CONSIDERED
AT THE MEETING, OR 90 PERCENT OF THE VOTES OF EACH CLASS OR SERIES OF SHARES
WHERE MEMBERS ARE ENTITLED TO VOTE THEREON AS A CLASS OR SERIES TOGETHER WITH
NOT LESS THAN A 90 PERCENT MAJORITY OF THE REMAINING VOTES, HAVE AGREED TO SHORT
NOTICE OF THE MEETING, OR

 

10

--------------------------------------------------------------------------------


 


(B)                                 IF ALL MEMBERS HOLDING SHARES ENTITLED TO
VOTE ON ALL OR ANY MATTERS TO BE CONSIDERED AT THE MEETING HAVE WAIVED NOTICE OF
THE MEETING AND FOR THIS PURPOSE PRESENCE AT THE MEETING SHALL BE DEEMED TO
CONSTITUTE WAIVER.


 


57.           THE INADVERTENT FAILURE OF THE DIRECTORS TO GIVE NOTICE OF A
MEETING TO A MEMBER, OR THE FACT THAT A MEMBER HAS NOT RECEIVED NOTICE, DOES NOT
INVALIDATE THE MEETING.


 


58.           A MEMBER MAY BE REPRESENTED AT A MEETING OF MEMBERS BY A PROXY WHO
MAY SPEAK AND VOTE ON BEHALF OF THE MEMBER.


 


59.           THE INSTRUMENT APPOINTING A PROXY SHALL BE PRODUCED AT THE PLACE
APPOINTED FOR THE MEETING BEFORE THE TIME FOR HOLDING THE MEETING AT WHICH THE
PERSON NAMED IN SUCH INSTRUMENT PROPOSES TO VOTE.


 


60.           AN INSTRUMENT APPOINTING A PROXY SHALL BE IN SUBSTANTIALLY THE
FOLLOWING FORM OR SUCH OTHER FORM AS THE CHAIRMAN OF THE MEETING SHALL ACCEPT AS
PROPERLY EVIDENCING THE WISHES OF THE MEMBER APPOINTING THE PROXY:


 


(NAME OF COMPANY)


 

I/We                                                                                                                                                       
being a member of the above Company
with.                                                                       
shares HEREBY APPOINT
                                                              
                                                                                     
of
                                                                                                                           
or failing
him.                                                                                                                                                                                              
of
                                                                                                                                                        
to be my/our proxy to vote for me/us at the meeting of members to be  held on
the                        day
of.                                                                                                
and at any adjournment thereof.

 

[Any restrictions on voting to be inserted here]

 

 

Signed this                                day
of.                                                                        

 

 

 

Member

 

 


61.                                 THE FOLLOWING SHALL APPLY IN RESPECT OF
JOINT OWNERSHIP OF SHARES:


 


(A)                                  IF TWO OR MORE PERSONS HOLD SHARES JOINTLY
EACH OF THEM MAY BE PRESENT IN PERSON OR BY PROXY AT A MEETING OF MEMBERS AND
MAY SPEAK AS A MEMBER;


 


(B)                                 IF ONLY ONE OF THE JOINT OWNERS IS PRESENT
IN PERSON OR BY PROXY HE MAY VOTE ON BEHALF OF ALL JOINT OWNERS, AND


 


(C)                                  IF TWO OR MORE OF THE JOINT OWNERS ARE
PRESENT IN PERSON OR BY PROXY THEY MUST VOTE AS ONE.

 

11

--------------------------------------------------------------------------------


 


62.                                 A MEMBER SHALL BE DEEMED TO BE PRESENT AT A
MEETING OF MEMBERS IF HE PARTICIPATES BY TELEPHONE OR OTHER ELECTRONIC MEANS AND
ALL MEMBERS PARTICIPATING IN THE MEETING ARE ABLE TO HEAR EACH OTHER.


 


63.                                 A MEETING OF MEMBERS IS DULY CONSTITUTED IF,
AT THE COMMENCEMENT OF THE MEETING, THERE ARE PRESENT IN PERSON OR BY PROXY NOT
LESS THAN 50 PERCENT OF THE VOTES OF THE SHARES OR CLASS OR SERIES OF SHARES
ENTITLED TO VOTE ON RESOLUTIONS OF MEMBERS TO BE CONSIDERED AT THE MEETING.  IF
A QUORUM BE PRESENT, NOTWITHSTANDING THE FACT THAT SUCH QUORUM MAY BE
REPRESENTED BY ONLY ONE PERSON THEN SUCH PERSON MAY RESOLVE ANY MATTER AND A
CERTIFICATE SIGNED BY SUCH PERSON ACCOMPANIED WHERE SUCH PERSON BE A PROXY BY A
COPY OF THE PROXY FORM SHALL CONSTITUTE A VALID RESOLUTION OF MEMBERS.


 


64.                                 IF WITHIN TWO HOURS FROM THE TIME APPOINTED
FOR THE MEETING A QUORUM IS NOT PRESENT, THE MEETING, IF CONVENED UPON THE
REQUISITION OF MEMBERS, SHALL BE DISSOLVED; IN ANY OTHER CASE IT SHALL STAND
ADJOURNED TO THE NEXT BUSINESS DAY AT THE SAME TIME AND PLACE OR TO SUCH OTHER
TIME AND PLACE AS THE DIRECTORS MAY DETERMINE, AND IF AT THE ADJOURNED MEETING
THERE ARE PRESENT WITHIN ONE HOUR FROM THE TIME APPOINTED FOR THE MEETING IN
PERSON OR BY PROXY NOT LESS THAN ONE THIRD OF THE VOTES OF THE SHARES OR EACH
CLASS OR SERIES OF SHARES ENTITLED TO VOTE ON THE RESOLUTIONS TO BE CONSIDERED
BY THE MEETING, THOSE PRESENT SHALL CONSTITUTE A QUORUM BUT OTHERWISE THE
MEETING SHALL BE DISSOLVED.


 


65.                                 AT ANY MEETING OF MEMBERS, ONLY SUCH
BUSINESS SHALL BE CONDUCTED AS SHALL HAVE BEEN BROUGHT BEFORE SUCH MEETING:


 


(A)                                  BY OR AT THE DIRECTION OF THE CHAIRMAN OF
THE BOARD OF DIRECTORS; OR


 


(B)                                 BY ANY MEMBER WHO IS A HOLDER OF RECORD AT
THE TIME OF THE GIVING OF THE NOTICE PROVIDED FOR IN REGULATION 54 WHO IS
ENTITLED TO VOTE AT THE MEETING AND WHO COMPLIES WITH THE PROCEDURES SET OUT IN
REGULATION 66.


 


66.                                 FOR BUSINESS TO BE PROPERLY BROUGHT TO THE
ANNUAL MEETING OF MEMBERS BY A MEMBER, THE MEMBER MUST HAVE GIVEN TIMELY WRITTEN
NOTICE THEREOF, EITHER BY PERSONAL DELIVERY OR BY PREPAID REGISTERED POST TO THE
SECRETARY OF THE COMPANY (THE “SECRETARY”) AT THE PRINCIPAL EXECUTIVE OFFICES OF
THE COMPANY. TO BE TIMELY, A MEMBER’S NOTICE MUST BE DELIVERED NOT LESS THAN 60
DAYS NOR MORE THAN 90 DAYS PRIOR TO THE ANNIVERSARY DATE OF THE PRIOR YEAR’S
ANNUAL MEETING; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE DATE OF THE ANNUAL
MEETING CHANGED BY MORE THAN 30 DAYS FROM SUCH ANNIVERSARY DATE, IN ORDER TO BE
TIMELY, NOTICE BY THE MEMBER MUST BE SO RECEIVED NOT LATER THAN THE CLOSE OF
BUSINESS ON THE TENTH DAY FOLLOWING THE DAY ON WHICH PUBLIC DISCLOSURE IS FIRST
MADE OF THE DATE OF THE ANNUAL MEETING. FOR THE PURPOSES OF THIS REGULATION 66,
ANY ADJOURNMENT(S) OR POSTPONEMENT(S) OF THE ORIGINAL MEETING WHEREBY THE
MEETING WILL RECONVENE WITHIN 30 DAYS FROM ORIGINAL DATE SHALL BE DEEMED, FOR
PURPOSES OF NOTICE, TO BE A CONTINUATION OF THE ORIGINAL MEETING AND NO BUSINESS
MAY BE BROUGHT BEFORE ANY RECONVENED MEETING UNLESS SUCH TIMELY NOTICE OF SUCH
BUSINESS WAS GIVEN TO THE SECRETARY FOR THE MEETING AS ORIGINALLY SCHEDULED. A
MEMBER’S NOTICE TO THE SECRETARY SHALL SET OUT AS TO EACH MATTER THAT THE MEMBER
WISHES TO BE BROUGHT BEFORE THE MEETING OF MEMBERS:


 


(I)                                     A BRIEF DESCRIPTION OF THE BUSINESS
DESIRED TO BE BROUGHT BEFORE THE MEETING;

 

12

--------------------------------------------------------------------------------


 


(II)                                  THE NAME AND ADDRESS OF RECORD OF THE
MEMBER PROPOSING SUCH BUSINESS;


 


(III)                               THE CLASS AND NUMBER OF SHARES OF THE
COMPANY WHICH ARE BENEFICIALLY OWNED BY SUCH MEMBER;


 


(IV)                              ANY MATERIAL INTEREST OF SUCH MEMBER IN SUCH
BUSINESS; AND


 


(V)                                 IF THE MEMBER INTENDS TO SOLICIT PROXIES IN
SUPPORT OF SUCH MEMBER’S PROPOSAL, A REPRESENTATION TO THAT EFFECT


 


(B)                                 NOTWITHSTANDING THE AFOREGOING, NOTHING IN
THIS REGULATION 66 SHALL BE INTERPRETED OR CONSTRUED TO REQUIRE THE INCLUSION OF
INFORMATION ABOUT ANY SUCH PROPOSAL IN ANY PROXY STATEMENT DISTRIBUTED BY, AT
THE DIRECTION OF, OR ON BEHALF OF, THE DIRECTORS.  THE CHAIRMAN OF A MEETING OF
MEMBERS SHALL, IF THE FACTS SO WARRANT, DETERMINE AND DECLARE TO THE MEETING
THAT BUSINESS WAS NOT PROPERLY BROUGHT BEFORE THE MEETING IN ACCORDANCE WITH THE
PROVISIONS OF THIS REGULATION 66 AND, IF HE SHOULD SO DETERMINE, HE SHALL SO
DECLARE TO THE MEETING AND ANY SUCH BUSINESS NOT PROPERLY BROUGHT BEFORE THE
MEETING SHALL NOT BE TRANSACTED.  HOWEVER, THE NOTICE REQUIREMENTS SET OUT IN
THIS REGULATION 66 SHALL BE DEEMED SATISFIED BY A MEMBER IF THE MEMBER HAS
NOTIFIED THE COMPANY OF HIS INTENTION TO PRESENT A PROPOSAL AT A MEETING OF
MEMBERS AND SUCH MEMBER’S PROPOSAL HAS BEEN INCLUDED IN A PROXY STATEMENT THAT
HAS BEEN DISTRIBUTED BY, AT THE DIRECTION OF, OR ON BEHALF OF, THE DIRECTORS TO
SOLICIT PROXIES FOR SUCH MEETING; PROVIDED THAT, IF SUCH MEMBER DOES NOT APPEAR
OR SEND A QUALIFIED REPRESENTATIVE, AS DETERMINED BY THE CHAIRMAN OF THE
MEETING, TO PRESENT SUCH PROPOSAL AT SUCH MEETING, THE COMPANY NEED NOT PRESENT
SUCH PROPOSAL FOR A VOTE AT SUCH MEETING NOTWITHSTANDING THAT PROXIES IN RESPECT
OF SUCH VOTE MAY HAVE BEEN RECEIVED BY THE COMPANY.


 


67.           AT EVERY MEETING OF MEMBERS, THE CHAIRMAN OF THE BOARD OF
DIRECTORS SHALL PRESIDE AS CHAIRMAN OF THE MEETING. IF THERE IS NO CHAIRMAN OF
THE BOARD OF DIRECTORS OR IF THE CHAIRMAN OF THE BOARD OF DIRECTORS IS NOT
PRESENT AT THE MEETING, THE CHIEF EXECUTIVE OFFICER SHALL BE THE CHAIRMAN. IN
THE ABSENCE OF THE CHIEF EXECUTIVE OFFICER, SUCH PERSON AS SHALL BE SELECTED BY
THE BOARD OF DIRECTORS SHALL ACT AS CHAIRMAN OF THE MEETING.


 


68.           THE CHAIRMAN MAY, WITH THE CONSENT OF THE MEETING, ADJOURN ANY
MEETING FROM TIME TO TIME, AND FROM PLACE TO PLACE, BUT NO BUSINESS SHALL BE
TRANSACTED AT ANY ADJOURNED MEETING OTHER THAN THE BUSINESS LEFT UNFINISHED AT
THE MEETING FROM WHICH THE ADJOURNMENT TOOK PLACE.


 


69.           AT ANY MEETING OF THE MEMBERS THE CHAIRMAN SHALL BE RESPONSIBLE
FOR DECIDING IN SUCH MANNER AS HE SHALL CONSIDER APPROPRIATE WHETHER ANY
RESOLUTION HAS BEEN CARRIED OR NOT AND THE RESULT OF HIS DECISION SHALL BE
ANNOUNCED TO THE MEETING AND RECORDED IN THE MINUTES THEREOF.  IF THE CHAIRMAN
SHALL HAVE ANY DOUBT AS TO THE OUTCOME OF ANY RESOLUTION PUT TO THE VOTE, HE
SHALL CAUSE A POLL TO BE TAKEN OF ALL VOTES CAST UPON SUCH RESOLUTION, BUT IF
THE CHAIRMAN SHALL FAIL TO TAKE A POLL THEN ANY MEMBER PRESENT IN PERSON OR BY
PROXY WHO DISPUTES THE ANNOUNCEMENT BY THE CHAIRMAN OF THE RESULT OF ANY VOTE
MAY IMMEDIATELY FOLLOWING SUCH ANNOUNCEMENT DEMAND THAT A POLL BE TAKEN AND THE
CHAIRMAN SHALL THEREUPON CAUSE A POLL TO BE TAKEN. IF A POLL IS TAKEN AT ANY
MEETING, THE RESULT THEREOF SHALL BE DULY RECORDED IN THE MINUTES OF THAT
MEETING BY THE CHAIRMAN.

 

13

--------------------------------------------------------------------------------


 


70.           ANY PERSON OTHER THAN AN INDIVIDUAL SHALL BE REGARDED AS ONE
MEMBER AND SUBJECT TO THE SPECIFIC PROVISIONS HEREINAFTER CONTAINED FOR THE
APPOINTMENT OF REPRESENTATIVES OF SUCH PERSONS THE RIGHT OF ANY INDIVIDUAL TO
SPEAK FOR OR REPRESENT SUCH MEMBER SHALL BE DETERMINED BY THE LAW OF THE
JURISDICTION WHERE, AND BY THE DOCUMENTS BY WHICH, THE PERSON IS CONSTITUTED OR
DERIVES ITS EXISTENCE. IN CASE OF DOUBT, THE DIRECTORS MAY IN GOOD FAITH SEEK
LEGAL ADVICE FROM ANY QUALIFIED PERSON AND UNLESS AND UNTIL A COURT OF COMPETENT
JURISDICTION SHALL OTHERWISE RULE, THE DIRECTORS MAY RELY AND ACT UPON SUCH
ADVICE WITHOUT INCURRING ANY LIABILITY TO ANY MEMBER.


 


71.           ANY PERSON OTHER THAN AN INDIVIDUAL WHICH IS A MEMBER OF THE
COMPANY MAY BY RESOLUTION OF ITS DIRECTORS OR OTHER GOVERNING BODY AUTHORIZE
SUCH PERSON AS IT THINKS FIT TO ACT AS ITS REPRESENTATIVE AT ANY MEETING OF THE
COMPANY OR OF ANY CLASS OF MEMBERS OF THE COMPANY, AND THE PERSON SO AUTHORIZED
SHALL BE ENTITLED TO EXERCISE THE SAME POWERS ON BEHALF OF THE PERSON WHICH HE
REPRESENTS AS THAT PERSON COULD EXERCISE IF IT WERE AN INDIVIDUAL MEMBER OF THE
COMPANY.


 


72.           THE CHAIRMAN OF ANY MEETING AT WHICH A VOTE IS CAST BY PROXY OR ON
BEHALF OF ANY PERSON OTHER THAN AN INDIVIDUAL MAY CALL FOR A NOTARIALLY
CERTIFIED COPY OF SUCH PROXY OR AUTHORITY WHICH SHALL BE PRODUCED WITHIN 7 DAYS
OF BEING SO REQUESTED OR THE VOTES CAST BY SUCH PROXY OR ON BEHALF OF SUCH
PERSON SHALL BE DISREGARDED.


 


73.           DIRECTORS OF THE COMPANY MAY ATTEND AND SPEAK WITH MEMBERS OF THE
COMPANY AND AT ANY SEPARATE MEETING OF THE HOLDERS OF ANY CLASS OR SERIES OF
SHARES IN THE COMPANY.


 


74.           NO BUSINESS OF THE COMPANY SHALL BE CONDUCTED AT A MEETING OF
MEMBERS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THESE REGULATIONS 50 TO 73.


 


DIRECTORS


 


75.           THE INITIAL NUMBER OF DIRECTORS SHALL BE ONE UNTIL SUCH TIME AS
THE COMPANY MERGER WITH ITS PARENT CORPORATION WHEN THE NUMBER OF DIRECTORS
SHALL BE INCREASED TO NINE.  SUBJECT TO THE REQUIREMENTS OF THE MEMORANDUM, THE
DIRECTORS MAY BY A RESOLUTION OF DIRECTORS, AMEND THIS REGULATION 75 TO CHANGE
THE NUMBER OF DIRECTORS.


 


76.           SUBJECT TO REGULATION 75 TO CHANGE THE NUMBER OF DIRECTORS, THE
CONTINUING DIRECTORS MAY ACT, NOTWITHSTANDING ANY CASUAL VACANCY IN THEIR BODY,
SO LONG AS THERE REMAIN IN OFFICE NOT LESS THAN THE PRESCRIBED MINIMUM NUMBER OF
DIRECTORS DULY QUALIFIED TO ACT, BUT IF THE NUMBER FALLS BELOW THE PRESCRIBED
MINIMUM, THE REMAINING DIRECTORS SHALL NOT ACT EXCEPT FOR THE PURPOSE OF FILLING
SUCH VACANCY.


 


77.           THE SHAREHOLDING QUALIFICATION FOR DIRECTORS MAY BE FIXED, AND
FROM TIME TO TIME VARIED, BY A RESOLUTION OF MEMBERS AND UNLESS AND UNTIL SO
FIXED NO QUALIFICATION SHALL BE REQUIRED. A DIRECTOR MUST BE AN INDIVIDUAL.


 


78.           THE DIRECTORS MAY, BY A RESOLUTION OF DIRECTORS, FIX THE
EMOLUMENTS OF DIRECTORS WITH RESPECT TO SERVICES TO BE RENDERED IN ANY CAPACITY
TO THE COMPANY.


 


APPOINTMENT AND RETIREMENT OF DIRECTORS


 


79.           THE FIRST DIRECTORS OF THE COMPANY SHALL BE APPOINTED BY THE
SUBSCRIBERS TO THE MEMORANDUM, AND THEREAFTER, DIRECTORS SHALL HOLD OFFICE UNTIL
THE NEXT ANNUAL MEETING OF

 

14

--------------------------------------------------------------------------------


 


SHAREHOLDERS OR UNTIL SUCH DIRECTOR’S EARLIER RESIGNATION, REMOVAL FROM OFFICE,
DEATH OR INCAPACITY.


 


80.           ANY VACANCY ON THE BOARD OF DIRECTORS RESULTING FROM DEATH,
RESIGNATION, REMOVAL OR OTHER CAUSE AND ANY NEWLY CREATED DIRECTORSHIP RESULTING
FROM ANY INCREASE IN THE AUTHORIZED NUMBER OF DIRECTORS BETWEEN MEETINGS OF
MEMBERS SHALL BE FILLED ONLY BY THE AFFIRMATIVE VOTE OF A MAJORITY OF ALL THE
DIRECTORS THEN IN OFFICE (EVEN IF LESS THAN A QUORUM).


 


81.           (A)           NOMINATIONS OF PERSONS FOR ELECTION TO THE BOARD OF
DIRECTORS SHALL BE MADE ONLY AT A MEETING OF MEMBERS AND ONLY


 


(I)                                     BY OR AT THE DIRECTION OF THE DIRECTORS;
OR


 


(II)                                  BY A MEMBER ENTITLED TO VOTE FOR THE
ELECTION OF DIRECTORS WHO COMPLIES WITH THE NOTICE PROCEDURES SET OUT BELOW.

 


(B)                                 SUCH NOMINATIONS, OTHER THAN THOSE MADE BY
OR AT THE DIRECTION OF THE DIRECTORS, SHALL BE MADE PURSUANT TO TIMELY NOTICE IN
WRITING TO THE SECRETARY. TO BE TIMELY, A MEMBERS’ NOTICE SHALL BE DELIVERED TO
OR MAILED AND RECEIVED AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY NOT
LESS THAN 60 DAYS NOR MORE THAN 90 DAYS PRIOR TO THE ANNIVERSARY DATE OF THE
PRIOR YEAR’S ANNUAL MEETING; PROVIDED, HOWEVER, THAT IN THE EVENT THAT THE DATE
OF THE ANNUAL MEETING CHANGED BY MORE THAN 30 DAYS FROM SUCH ANNIVERSARY DATE,
NOTICE BY THE MEMBER TO BE TIMELY MUST BE SO RECEIVED NOT LATER THAN THE CLOSE
OF BUSINESS ON THE TENTH DAY FOLLOWING THE DAY ON WHICH PUBLIC DISCLOSURE IS
FIRST MADE OF THE DATE OF THE ANNUAL MEETING. FOR THE PURPOSES OF THIS
REGULATION, ANY ADJOURNMENT OR POSTPONEMENT OF THE ORIGINAL MEETING WHEREBY THE
MEETING WILL RECONVENE WITHIN 30 DAYS FROM THE ORIGINAL DATE SHALL BE DEEMED FOR
THE PURPOSES OF THIS NOTICE TO BE A CONTINUATION OF THE ORIGINAL MEETING AND NO
NOMINATIONS BY A MEMBER OF PERSONS TO BE ELECTED DIRECTORS OF THE COMPANY MAY BE
MADE AT ANY SUCH RECONVENED MEETING UNLESS PURSUANT TO A NOTICE WHICH WAS TIMELY
FOR THE MEETING ON THE DATE ORIGINALLY SCHEDULED. EACH SUCH NOTICE SHALL SET OUT


 


(I)            THE NAME AND ADDRESS OF THE MEMBER WHO INTENDS TO MAKE THE
NOMINATION AND OF THE PERSONS TO BE NOMINATED;


 


(II)           A REPRESENTATION THAT THE MEMBER IS A HOLDER OF RECORD OF SHARES
IN THE COMPANY ENTITLED TO VOTE AT SUCH MEETING AND THAT HE INTENDS TO APPEAR IN
PERSON OR BY A PROXY AT THE MEETING TO NOMINATE THE PERSONS SPECIFIED IN THE
NOTICE;


 


(III)          A DESCRIPTION OF ALL ARRANGEMENTS OR UNDERSTANDINGS BETWEEN THE
MEMBER AND EACH NOMINEE AND ANY OTHER PERSON (NAMING SUCH PERSON) PURSUANT TO
WHICH THE NOMINATIONS ARE TO BE MADE BY THE MEMBER;


 


(IV)          SUCH OTHER INFORMATION REGARDING EACH NOMINEE PROPOSED BY SUCH
MEMBER AS WOULD HAVE BEEN REQUIRED TO BE INCLUDED IN A PROXY STATEMENT FILED
PURSUANT TO THE PROXY RULES OF THE UNITED STATES SECURITIES AND EXCHANGE

 

15

--------------------------------------------------------------------------------


 


COMMISSION, HAD EACH NOMINEE BEEN NOMINATED, OR INTENDED TO BE NOMINATED, BY THE
DIRECTORS;


 


(V)                                 THE CONSENT OF EACH NOMINEE TO SERVE AS A
DIRECTOR OF THE COMPANY IF SO ELECTED; AND


 


(VI)                              IF THE MEMBER INTENDS TO SOLICIT PROXIES IN
SUPPORT OF SUCH MEMBER’S NOMINEES, A REPRESENTATION TO THAT EFFECT.


 


82.                                 THE CHAIRMAN OF THE MEETING MAY REFUSE TO
ACKNOWLEDGE THE NOMINATION OF ANY PERSON NOT MADE IN COMPLIANCE WITH THE
AFOREGOING PROCEDURE DETAILED IN REGULATION 81. ONLY SUCH PERSONS AS ARE
NOMINATED IN ACCORDANCE WITH THE PROCEDURES SET OUT IN REGULATION 81 SHALL BE
ELIGIBLE TO SERVE AS DIRECTORS OF THE COMPANY. IF AT ANY MEETING OF MEMBERS AT
WHICH AN ELECTION OF DIRECTORS OUGHT TO TAKE PLACE, THE PLACE OF ANY RETIRING
DIRECTOR IS NOT FILLED, HE SHALL, IF WILLING, CONTINUE IN OFFICE UNTIL THE
DISSOLUTION OF THE ANNUAL MEETING OF MEMBERS IN THE NEXT YEAR, AND SO ON FROM
YEAR TO YEAR UNTIL HIS PLACE IS FILLED, UNLESS IT SHALL BE DETERMINED AT SUCH
MEETING NOT TO FILL SUCH VACANCY.


 


83.                                 THE APPOINTMENT OF A DIRECTOR SHALL TAKE
EFFECT UPON COMPLIANCE WITH THE REQUIREMENTS OF THE ACT.


 


DISQUALIFICATION AND REMOVAL OF DIRECTORS


 


84.                                 SUBJECT TO THE PROVISIONS OF THE ACT, A
DIRECTOR SHALL CEASE TO HOLD OFFICE AS SUCH ONLY:


 


(A)                                  IF HE BECOMES OF UNSOUND MIND; OR


 


(B)                                 IF (UNLESS HE IS NOT REQUIRED TO HOLD A
SHARE QUALIFICATION) HE HAS NOT DULY QUALIFIED HIMSELF WITHIN TWO MONTHS OF HIS
APPOINTMENT OR IF HE CEASES TO HOLD THE REQUIRED NUMBER OF SHARES TO QUALIFY HIM
FOR OFFICE; OR


 


(C)                                  IF HE IS ABSENT FROM MEETINGS OF THE
DIRECTORS FOR SIX CONSECUTIVE MONTHS WITHOUT LEAVE OF THE BOARD OF DIRECTORS,
PROVIDED THAT THE DIRECTORS SHALL HAVE POWER TO GRANT ANY DIRECTOR LEAVE OF
ABSENCE FOR ANY OR AN INDEFINITE PERIOD; OR


 


(D)                                 IF HE DIES; OR


 


(E)                                  ONE MONTH OR, WITH THE PERMISSION OF THE
DIRECTORS EARLIER, AFTER HE HAS GIVEN NOTICE IN WRITING OF HIS INTENTION TO
RESIGN; OR


 


(F)                                    IF HE SHALL, PURSUANT TO THE PROVISIONS
OF THE ACT, BE DISQUALIFIED OR CEASE TO HOLD OFFICE OR BE PROHIBITED FROM ACTING
AS DIRECTOR; OR


 


(G)                                 IF HE IS REMOVED FROM OFFICE BY A RESOLUTION
SIGNED BY ALL THE OTHER DIRECTORS; OR


 


(H)                                 IF HE IS REMOVED FROM OFFICE FOR CAUSE BY A
RESOLUTION OF MEMBERS.  FOR THE PURPOSES HEREOF, CAUSE MEANS THE WILLFUL AND
CONTINUOUS FAILURE BY A DIRECTOR TO SUBSTANTIALLY PERFORM HIS DUTIES TO THE
COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL
OR MENTAL ILLNESS) OR THE WILLFUL ENGAGING

 

16

--------------------------------------------------------------------------------


 


BY THE DIRECTOR IN GROSS MISCONDUCT MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE
COMPANY; OR


 


(I)                                     IF HE IS REMOVED FROM OFFICE WITHOUT
CAUSE BY A RESOLUTION OF THE MAJORITY OF THE MEMBERS OF THE COMPANY, BEING FOR
THE PURPOSES OF THIS REGULATION 84(I) ONLY, AN AFFIRMATIVE VOTE OF THE HOLDERS
OF 662/3 PERCENT OR MORE OF THE OUTSTANDING VOTES OF THE SHARES ENTITLED TO VOTE
THEREON.


 


REGISTER OF DIRECTORS


 


85.                                 THE COMPANY MAY DETERMINE BY RESOLUTION OF
DIRECTORS TO KEEP A REGISTER OF DIRECTORS CONTAINING:


 


(A)                                  THE NAMES AND ADDRESSES OF THE PERSONS WHO
ARE DIRECTORS OF THE COMPANY;


 


(B)                                 THE DATE ON WHICH EACH PERSON WHOSE NAME IS
ENTERED IN THE REGISTER WAS APPOINTED AS DIRECTOR OF THE COMPANY; AND


 


(C)                                  THE DATE ON WHICH EACH PERSON NAMED AS A
DIRECTOR CEASED TO BE A DIRECTOR OF THE COMPANY.


 


86.                                 IF THE DIRECTORS DETERMINE TO MAINTAIN A
REGISTER OF DIRECTORS, A COPY THEREOF SHALL BE KEPT AT THE REGISTERED OFFICE OF
THE COMPANY AND THE COMPANY MAY DETERMINE BY RESOLUTION OF DIRECTORS TO REGISTER
A COPY OF THE REGISTER WITH THE REGISTRAR OF COMPANIES.


 


MANAGING DIRECTORS


 


87.                                 THE DIRECTORS MAY FROM TIME TO TIME AND BY
RESOLUTION OF DIRECTORS APPOINT ONE OR MORE OF THEIR NUMBER TO BE A MANAGING
DIRECTOR OR JOINT MANAGING DIRECTOR AND MAY, SUBJECT TO ANY CONTRACT BETWEEN HIM
OR THEM AND THE COMPANY, FROM TIME TO TIME TERMINATE HIS OR THEIR APPOINTMENT
AND APPOINT ANOTHER OR OTHERS IN HIS OR THEIR PLACE OR PLACES.


 


88.                                 A DIRECTOR APPOINTED IN TERMS OF THE
PROVISIONS OF REGULATION 87 TO THE OFFICE OF MANAGING DIRECTOR OF THE COMPANY
MAY BE PAID, IN ADDITION TO THE REMUNERATION PAYABLE IN TERMS OF REGULATION 78,
SUCH REMUNERATION NOT EXCEEDING A REASONABLE MAXIMUM IN EACH YEAR IN RESPECT OF
SUCH OFFICE AS MAY BE DETERMINED BY A DISINTERESTED QUORUM OF THE DIRECTORS.


 


89.                                 THE DIRECTORS MAY FROM TIME TO TIME, BY
RESOLUTION OF DIRECTORS, ENTRUST AND CONFER UPON A MANAGING DIRECTOR FOR THE
TIME BEING SUCH OF THE POWERS AND AUTHORITIES VESTED IN THEM AS THEY THINK FIT,
SAVE THAT NO MANAGING DIRECTOR SHALL HAVE ANY POWER OR AUTHORITY WITH RESPECT TO
THE MATTERS REQUIRING A RESOLUTION OF DIRECTORS UNDER THE ACT.


 


POWERS OF DIRECTORS


 


90.                                 THE BUSINESS AND AFFAIRS OF THE COMPANY
SHALL BE MANAGED BY THE DIRECTORS WHO MAY EXERCISE ALL SUCH POWERS OF THE
COMPANY AS ARE NOT BY THE ACT OR BY THE MEMORANDUM OR THESE ARTICLES REQUIRED TO
BE EXERCISED BY THE MEMBERS OF THE COMPANY, SUBJECT TO ANY DELEGATION OF SUCH
POWERS AS MAY BE AUTHORIZED BY THESE ARTICLES AND TO SUCH REQUIREMENTS AS MAY BE
PRESCRIBED BY A RESOLUTION OF MEMBERS; BUT NO REQUIREMENT MADE BY A RESOLUTION
OF MEMBERS SHALL PREVAIL IF IT BE INCONSISTENT WITH THESE ARTICLES NOR SHALL

 

17

--------------------------------------------------------------------------------


 


SUCH REQUIREMENT INVALIDATE ANY PRIOR ACT OF THE DIRECTORS WHICH WOULD HAVE BEEN
VALID IF SUCH REQUIREMENT HAD NOT BEEN MADE.


 


91.                                 THE DIRECTORS MAY, BY A RESOLUTION OF
DIRECTORS, APPOINT ANY PERSON, INCLUDING A PERSON WHO IS A DIRECTOR, TO BE AN
OFFICER OR AGENT OF THE COMPANY.  THE RESOLUTION OF DIRECTORS APPOINTING AN
AGENT MAY AUTHORIZE THE AGENT TO APPOINT ONE OR MORE SUBSTITUTES OR DELEGATES TO
EXERCISE SOME OR ALL OF THE POWERS CONFERRED ON THE AGENT BY THE COMPANY.


 


92.                                 EVERY OFFICER OR AGENT OF THE COMPANY HAS
SUCH POWERS AND AUTHORITY OF THE DIRECTORS, INCLUDING THE POWER AND AUTHORITY TO
AFFIX THE SEAL, AS ARE SET FORTH IN THESE ARTICLES OR IN THE RESOLUTION OF
DIRECTORS APPOINTING THE OFFICER OR AGENT, EXCEPT THAT NO OFFICER OR AGENT HAS
ANY POWER OR AUTHORITY WITH RESPECT TO THE MATTERS REQUIRING A RESOLUTION OF
DIRECTORS UNDER THE ACT.


 


93.                                 THE DIRECTORS MAY AUTHORIZE THE PAYMENT OF
SUCH DONATIONS BY THE COMPANY TO SUCH RELIGIOUS, CHARITABLE, PUBLIC OR OTHER
BODIES, CLUBS, FUNDS OR ASSOCIATIONS OR PERSONS AS MAY SEEM TO THEM ADVISABLE IN
THE INTERESTS OF THE COMPANY.


 


94.                                 THE DIRECTORS MAY BY RESOLUTION OF DIRECTORS
EXERCISE ALL THE POWERS OF THE COMPANY TO BORROW MONEY AND TO MORTGAGE OR CHARGE
ITS UNDERTAKINGS AND PROPERTY OR ANY PART THEREOF, TO ISSUE DEBENTURES,
DEBENTURE STOCK AND OTHER SECURITIES WHENEVER MONEY IS BORROWED OR AS SECURITY
FOR ANY DEBT, LIABILITY OR OBLIGATION OF THE COMPANY OR OF ANY THIRD PARTY.


 


95.                                 ALL CHEQUES, PROMISSORY NOTES, DRAFTS, BILLS
OF EXCHANGE AND OTHER NEGOTIABLE INSTRUMENTS AND ALL RECEIPTS FOR MONEYS PAID TO
THE COMPANY, SHALL BE SIGNED, DRAWN, ACCEPTED, ENDORSED OR OTHERWISE EXECUTED,
AS THE CASE MAY BE, IN SUCH MANNER AS SHALL FROM TIME TO TIME BE DETERMINED BY
RESOLUTION OF DIRECTORS.


 


96.                                 THE COMPANY MAY DETERMINE BY RESOLUTION OF
DIRECTORS TO MAINTAIN AT ITS REGISTERED OFFICE A REGISTER OF MORTGAGES, CHARGES
AND OTHER ENCUMBRANCES IN WHICH THERE SHALL BE ENTERED THE FOLLOWING PARTICULARS
REGARDING EACH MORTGAGE, CHARGE AND OTHER ENCUMBRANCE:


 


(A)                                  THE SUM SECURED;


 


(B)                                 THE ASSETS SECURED;


 


(C)                                  THE NAME AND ADDRESS OF THE MORTGAGEE,
CHARGEE OR OTHER ENCUMBRANCER;


 


(D)                                 THE DATE OF CREATION OF THE MORTGAGE, CHARGE
OR OTHER ENCUMBRANCE; AND


 


(E)                                  THE DATE ON WHICH THE PARTICULARS SPECIFIED
ABOVE IN RESPECT OF THE MORTGAGE, CHARGE OR OTHER ENCUMBRANCE ARE ENTERED IN THE
REGISTER.


 


97.                                 THE COMPANY MAY FURTHER DETERMINE BY A
RESOLUTION OF DIRECTORS TO REGISTER A COPY OF THE REGISTER OF MORTGAGES, CHARGES
OR OTHER ENCUMBRANCES WITH THE REGISTRAR OF COMPANIES.


 


PROCEEDINGS OF DIRECTORS


 


98.                                 THE DIRECTORS OF THE COMPANY OR ANY
COMMITTEE THEREOF MAY MEET AT SUCH TIMES AND IN SUCH MANNER AND PLACES WITHIN OR
OUTSIDE THE BRITISH VIRGIN ISLANDS AS THE DIRECTORS MAY DETERMINE TO BE
NECESSARY OR DESIRABLE.

 

18

--------------------------------------------------------------------------------


 


99.                                 A DIRECTOR SHALL BE DEEMED TO BE PRESENT AT
A MEETING OF DIRECTORS IF HE PARTICIPATES BY TELEPHONE OR OTHER ELECTRONIC MEANS
AND ALL DIRECTORS PARTICIPATING IN THE MEETING ARE ABLE TO HEAR EACH OTHER.


 


100.                           A DIRECTOR SHALL BE GIVEN NOT LESS THAN 3 DAYS
NOTICE OF MEETINGS OF DIRECTORS, BUT A MEETING OF DIRECTORS HELD WITHOUT 3 DAYS
NOTICE HAVING BEEN GIVEN TO ALL DIRECTORS SHALL BE VALID IF ALL THE DIRECTORS
ENTITLED TO VOTE AT THE MEETING WHO DO NOT ATTEND, WAIVE NOTICE OF THE MEETING
AND FOR THIS PURPOSE, THE PRESENCE OF A DIRECTOR AT A MEETING SHALL CONSTITUTE
WAIVER ON HIS PART.  THE INADVERTENT FAILURE TO GIVE NOTICE OF A MEETING TO A
DIRECTOR, OR THE FACT THAT A DIRECTOR HAS NOT RECEIVED THE NOTICE, DOES NOT
INVALIDATE THE MEETING.


 


101.                           A MEETING OF DIRECTORS IS DULY CONSTITUTED FOR
ALL PURPOSES IF AT THE COMMENCEMENT OF THE MEETING THERE ARE PRESENT IN PERSON
NOT LESS THAN ONE-HALF OF THE TOTAL NUMBER OF DIRECTORS, UNLESS THERE ARE ONLY 2
DIRECTORS IN WHICH CASE THE QUORUM SHALL BE 2.


 


102.                           AT EVERY MEETING OF THE DIRECTORS THE CHAIRMAN OF
THE BOARD OF DIRECTORS SHALL PRESIDE AS CHAIRMAN OF THE MEETING. IF THERE IS NO
CHAIRMAN OF THE BOARD OF DIRECTORS OR IF THE CHAIRMAN OF THE BOARD OF DIRECTORS
IS NOT PRESENT AT THE MEETING THE VICE-CHAIRMAN OF THE BOARD OF DIRECTORS SHALL
PRESIDE.  IF THERE IS NO VICE-CHAIRMAN OF THE BOARD OF DIRECTORS OR IF THE
VICE-CHAIRMAN OF THE BOARD OF DIRECTORS IS NOT PRESENT AT THE MEETING THE
DIRECTORS PRESENT SHALL CHOOSE SOME ONE OF THEIR NUMBER TO BE CHAIRMAN OF THE
MEETING.


 


103.                           AN ACTION THAT MAY BE TAKEN BY THE DIRECTORS OR A
COMMITTEE OF DIRECTORS AT A MEETING MAY ALSO BE TAKEN BY A RESOLUTION OF
DIRECTORS OR A COMMITTEE OF DIRECTORS CONSENTED TO IN WRITING OR BY TELEX,
TELEGRAM, CABLE, FACSIMILE OR OTHER WRITTEN ELECTRONIC COMMUNICATION BY THREE
QUARTERS OF THE DIRECTORS OR THREE QUARTERS OF THE MEMBERS OF THE COMMITTEE AS
THE CASE MAY BE, PROVIDED THAT A COPY OF THE PROPOSED RESOLUTION WILL HAVE BEEN
SENT TO ALL OF THE DIRECTORS OR THE MEMBERS OF THE COMMITTEE, FOR THEIR
CONSENT.  THE CONSENT MAY BE IN THE FORM OF COUNTERPARTS, EACH COUNTERPART BEING
SIGNED BY ONE OR MORE DIRECTORS.


 


104.                           THE DIRECTORS SHALL CAUSE THE FOLLOWING CORPORATE
RECORDS TO BE KEPT:


 


(A)                                  MINUTES OF ALL MEETINGS OF DIRECTORS,
MEMBERS, COMMITTEES OF DIRECTORS, COMMITTEES OF OFFICERS AND COMMITTEES OF
MEMBERS;


 


(B)                                 COPIES OF ALL RESOLUTIONS CONSENTED TO BY
DIRECTORS, MEMBERS, COMMITTEES OF DIRECTORS, COMMITTEES OF OFFICERS AND
COMMITTEES OF MEMBERS; AND


 


(C)                                  SUCH OTHER ACCOUNTS AND RECORDS AS THE
DIRECTORS BY RESOLUTION OF DIRECTORS CONSIDER NECESSARY OR DESIRABLE IN ORDER TO
REFLECT THE FINANCIAL POSITION OF THE COMPANY.


 


105.                           THE BOOKS, RECORDS AND MINUTES SHALL BE KEPT AT
THE REGISTERED OFFICE OF THE COMPANY, ITS PRINCIPAL PLACE OF BUSINESS OR AT SUCH
OTHER PLACE AS THE DIRECTORS DETERMINE.


 


COMMITTEES


 


106.                           THE DIRECTORS MAY, BY RESOLUTION OF DIRECTORS,
DESIGNATE ONE OR MORE COMMITTEES, EACH CONSISTING OF ONE OR MORE DIRECTORS.

 

19

--------------------------------------------------------------------------------


 


107.         EACH COMMITTEE OF DIRECTORS HAS SUCH POWERS AND AUTHORITIES OF THE
DIRECTORS, INCLUDING THE POWER AND AUTHORITY TO AFFIX THE SEAL, AS ARE SET FORTH
IN THE RESOLUTION OF DIRECTORS ESTABLISHING THE COMMITTEE, EXCEPT THAT NO
COMMITTEE HAS ANY POWER OR AUTHORITY TO AMEND THE MEMORANDUM OR THESE ARTICLES,
TO APPOINT DIRECTORS OR FIX THEIR EMOLUMENTS, OR TO APPOINT OFFICERS OR AGENTS
OF THE COMPANY.


 


108.         THE MEETINGS AND PROCEEDINGS OF EACH COMMITTEE OF DIRECTORS
CONSISTING OF 2 OR MORE DIRECTORS SHALL BE GOVERNED MUTATIS MUTANDIS BY THE
PROVISIONS OF THESE ARTICLES REGULATING THE PROCEEDINGS OF DIRECTORS SO FAR AS
THE SAME ARE NOT SUPERSEDED BY ANY PROVISIONS IN THE RESOLUTION ESTABLISHING THE
COMMITTEE.


 


OFFICERS


 


109.         THE COMPANY MAY BY RESOLUTION OF DIRECTORS APPOINT OFFICERS OF THE
COMPANY AT SUCH TIMES AS SHALL BE CONSIDERED NECESSARY OR EXPEDIENT.  SUCH
OFFICERS MAY CONSIST OF A CHIEF EXECUTIVE OFFICER OR ONE OR MORE JOINT CHIEF
EXECUTIVE OFFICERS, A CHAIRMAN OF THE BOARD OF DIRECTORS, A VICE-CHAIRMAN OF THE
BOARD OF DIRECTORS, A PRESIDENT OR ONE OR MORE JOINT PRESIDENTS, A CHIEF
OPERATING OFFICER AND ONE OR MORE VICE-PRESIDENTS, SECRETARIES AND TREASURERS
AND SUCH OTHER HOLDERS OF ANY OTHER EXECUTIVE OFFICE IN THE COMPANY OR OFFICERS
AS MAY FROM TIME TO TIME BE DEEMED DESIRABLE. ANY NUMBER OF OFFICES MAY BE HELD
BY THE SAME PERSON.


 


110.         THE OFFICERS SHALL PERFORM SUCH DUTIES AS SHALL BE PRESCRIBED AT
THE TIME OF THEIR APPOINTMENT SUBJECT TO ANY MODIFICATION IN SUCH DUTIES AS MAY
BE PRESCRIBED THEREAFTER BY RESOLUTION OF DIRECTORS OR RESOLUTION OF MEMBERS,
BUT IN THE ABSENCE OF ANY SPECIFIC ALLOCATION OF DUTIES IT SHALL BE THE
RESPONSIBILITY OF THE CHAIRMAN OF THE BOARD OF DIRECTORS TO PRESIDE AT MEETINGS
OF DIRECTORS AND MEMBERS, THE VICE-CHAIRMAN TO ACT IN THE ABSENCE OF THE
CHAIRMAN, THE PRESIDENT TO MANAGE THE DAY TO DAY AFFAIRS OF THE COMPANY, THE
VICE-PRESIDENTS TO ACT IN ORDER OF SENIORITY IN THE ABSENCE OF THE PRESIDENT BUT
OTHERWISE TO PERFORM SUCH DUTIES AS MAY BE DELEGATED TO THEM BY THE PRESIDENT,
THE SECRETARIES TO MAINTAIN THE SHARE REGISTER, MINUTE BOOKS AND RECORDS (OTHER
THAN FINANCIAL RECORDS) OF THE COMPANY AND TO ENSURE COMPLIANCE WITH ALL
PROCEDURAL REQUIREMENTS IMPOSED ON THE COMPANY BY APPLICABLE LAW, AND THE
TREASURER TO BE RESPONSIBLE FOR THE FINANCIAL AFFAIRS OF THE COMPANY.


 


111.         THE EMOLUMENTS OF ALL OFFICERS SHALL BE FIXED BY RESOLUTION OF
DIRECTORS.


 


112.         THE OFFICERS OF THE COMPANY SHALL HOLD OFFICE UNTIL THEIR
SUCCESSORS ARE DULY ELECTED AND QUALIFIED, BUT ANY OFFICER ELECTED OR APPOINTED
BY THE DIRECTORS MAY BE REMOVED AT ANY TIME, WITH OR WITHOUT CAUSE, BY
RESOLUTION OF DIRECTORS. ANY VACANCY OCCURRING IN ANY OFFICE OF THE COMPANY MAY
BE FILLED BY RESOLUTION OF DIRECTORS.


 


CONFLICT OF INTERESTS


 


113.         NO AGREEMENT OR TRANSACTION BETWEEN THE COMPANY AND ONE OR MORE OF
ITS DIRECTORS OR ANY PERSON IN WHICH ANY DIRECTOR HAS A FINANCIAL INTEREST OR TO
WHOM ANY DIRECTOR IS RELATED, INCLUDING AS A DIRECTOR OF THAT OTHER PERSON, IS
VOID OR VOIDABLE FOR THIS REASON ONLY OR BY REASON ONLY THAT THE DIRECTOR IS
PRESENT AT THE MEETING OF DIRECTORS OR AT THE MEETING OF THE COMMITTEE OF
DIRECTORS THAT APPROVES THE AGREEMENT OR TRANSACTION OR THAT THE VOTE OR CONSENT
OF THE DIRECTOR IS COUNTED FOR THAT PURPOSE IF THE MATERIAL FACTS OF THE

 

20

--------------------------------------------------------------------------------


 


INTEREST OF EACH DIRECTOR IN THE AGREEMENT OR TRANSACTION AND HIS INTEREST IN OR
RELATIONSHIP TO ANY OTHER PARTY TO THE AGREEMENT OR TRANSACTION ARE DISCLOSED IN
GOOD FAITH OR ARE KNOWN BY THE OTHER DIRECTORS.


 


114.         A DIRECTOR WHO HAS AN INTEREST IN ANY PARTICULAR BUSINESS TO BE
CONSIDERED AT A MEETING OF DIRECTORS OR MEMBERS MAY BE COUNTED FOR PURPOSES OF
DETERMINING WHETHER THE MEETING IS DULY CONSTITUTED.


 


INDEMNIFICATION


 


115.         TO THE FULL EXTENT PERMITTED BY THE ACT OR ANY OTHER APPLICABLE
LAWS PRESENTLY OR HEREAFTER IN EFFECT, NO DIRECTOR OF THE COMPANY SHALL BE
PERSONALLY LIABLE TO THE COMPANY OR ITS MEMBERS FOR OR WITH RESPECT TO ANY ACTS
OR OMISSIONS IN THE PERFORMANCE OF HIS OR HER DUTIES AS A DIRECTOR OF THE
COMPANY. ANY REPEAL OR MODIFICATION OF THIS REGULATION 115 BY A RESOLUTION OF
MEMBERS SHALL NOT ADVERSELY AFFECT THE RIGHT OR PROTECTION OF A DIRECTOR OF THE
COMPANY EXISTING AT THE TIME OF SUCH REPEAL OR MODIFICATION WITH RESPECT TO ACTS
OR OMISSIONS OCCURRING PRIOR TO SUCH REPEAL OR MODIFICATION.


 


116.         SUBJECT TO THE LIMITATIONS HEREINAFTER PROVIDED THE COMPANY MAY
INDEMNIFY AGAINST ALL EXPENSES, INCLUDING LEGAL FEES, AND AGAINST ALL JUDGMENTS,
FINES AND AMOUNTS PAID IN SETTLEMENT AND REASONABLY INCURRED IN CONNECTION WITH
LEGAL, ADMINISTRATIVE OR INVESTIGATIVE PROCEEDINGS ANY PERSON WHO


 


(A)           IS OR WAS A PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY
THREATENED, PENDING OR COMPLETED PROCEEDINGS, WHETHER CIVIL, CRIMINAL,
ADMINISTRATIVE OR INVESTIGATIVE, BY REASON OF THE FACT THAT THE PERSON IS OR WAS
A DIRECTOR, AN OFFICER OR A LIQUIDATOR OF THE COMPANY; OR


 


(B)           IS OR WAS, AT THE REQUEST OF THE COMPANY, SERVING AS A DIRECTOR,
OFFICER OR LIQUIDATOR OF, OR IN ANY OTHER CAPACITY IS OR WAS ACTING FOR, ANOTHER
COMPANY OR A PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE.


 


117.         THE COMPANY MAY ONLY INDEMNIFY A PERSON IF THE PERSON ACTED
HONESTLY AND IN GOOD FAITH WITH A VIEW TO THE BEST INTERESTS OF THE COMPANY AND,
IN THE CASE OF CRIMINAL PROCEEDINGS, THE PERSON HAD NO REASONABLE CAUSE TO
BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.


 


118.         THE DECISION OF THE DIRECTORS AS TO WHETHER THE PERSON ACTED
HONESTLY AND IN GOOD FAITH AND WITH A VIEW TO THE BEST INTERESTS OF THE COMPANY
AND AS TO WHETHER THE PERSON HAD NO REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT
WAS UNLAWFUL IS, IN THE ABSENCE OF FRAUD, SUFFICIENT FOR THE PURPOSES OF THESE
ARTICLES, UNLESS A QUESTION OF LAW IS INVOLVED.


 


119.         THE TERMINATION OF ANY PROCEEDINGS BY ANY JUDGMENT, ORDER,
SETTLEMENT, CONVICTION OR THE ENTERING OF A NOLLE PROSEQUI DOES NOT, BY ITSELF,
CREATE A PRESUMPTION THAT THE PERSON DID NOT ACT HONESTLY AND IN GOOD FAITH AND
WITH A VIEW TO THE BEST INTERESTS OF THE COMPANY OR THAT THE PERSON HAD
REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.


 


120.         IF A PERSON TO BE INDEMNIFIED HAS BEEN SUCCESSFUL IN DEFENCE OF ANY
PROCEEDINGS REFERRED TO ABOVE, THE PERSON IS ENTITLED TO BE INDEMNIFIED AGAINST
ALL EXPENSES, INCLUDING LEGAL FEES, AND AGAINST ALL JUDGMENTS, FINES AND AMOUNTS
PAID IN SETTLEMENT AND REASONABLY INCURRED BY THE PERSON IN CONNECTION WITH THE
PROCEEDINGS.

 

21

--------------------------------------------------------------------------------


 


121.         THE COMPANY MAY PURCHASE AND MAINTAIN INSURANCE IN RELATION TO ANY
PERSON WHO IS OR WAS A DIRECTOR, AN OFFICER OR A LIQUIDATOR OF THE COMPANY, OR
WHO AT THE REQUEST OF THE COMPANY IS OR WAS SERVING AS A DIRECTOR, AN OFFICER OR
A LIQUIDATOR OF, OR IN ANY OTHER CAPACITY IS OR WAS ACTING FOR, ANOTHER COMPANY
OR A PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE, AGAINST ANY
LIABILITY ASSERTED AGAINST THE PERSON AND INCURRED BY THE PERSON IN THAT
CAPACITY, WHETHER OR NOT THE COMPANY HAS OR WOULD HAVE HAD THE POWER TO
INDEMNIFY THE PERSON AGAINST THE LIABILITY AS PROVIDED IN THESE ARTICLES.


 


SEAL


 


122.         THE COMPANY MAY HAVE MORE THAN ONE SEAL AND REFERENCES HEREIN TO
THE SEAL SHALL BE REFERENCES TO EVERY SEAL WHICH SHALL HAVE BEEN DULY ADOPTED BY
RESOLUTION OF DIRECTORS. THE DIRECTORS SHALL PROVIDE FOR THE SAFE CUSTODY OF THE
SEAL AND FOR AN IMPRINT THEREOF TO BE KEPT AT THE REGISTERED OFFICE. EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN THE SEAL WHEN AFFIXED TO ANY WRITTEN
INSTRUMENT SHALL BE WITNESSED AND ATTESTED TO BY THE SIGNATURE OF A DIRECTOR OR
ANY OTHER PERSON SO AUTHORIZED FROM TIME TO TIME BY RESOLUTION OF DIRECTORS.
SUCH AUTHORIZATION MAY BE BEFORE OR AFTER THE SEAL IS AFFIXED, MAY BE GENERAL OR
SPECIFIC AND MAY REFER TO ANY NUMBER OF SEALINGS. THE DIRECTORS MAY PROVIDE FOR
A FACSIMILE OF THE SEAL AND OF THE SIGNATURE OF ANY DIRECTOR OR AUTHORIZED
PERSON WHICH MAY BE REPRODUCED BY PRINTING OR OTHER MEANS ON ANY INSTRUMENT AND
IT SHALL HAVE THE SAME FORCE AND VALIDITY AS IF THE SEAL HAD BEEN AFFIXED TO
SUCH INSTRUMENT AND THE SAME HAD BEEN SIGNED AS HEREINBEFORE DESCRIBED.


 


DIVIDENDS


 


123.         THE COMPANY MAY BY A RESOLUTION OF DIRECTORS DECLARE AND PAY
DIVIDENDS IN MONEY, SHARES, OR OTHER PROPERTY, BUT DIVIDENDS SHALL ONLY BE
DECLARED AND PAID OUT OF SURPLUS. IN THE EVENT THAT DIVIDENDS ARE PAID IN SPECIE
THE DIRECTORS SHALL HAVE RESPONSIBILITY FOR ESTABLISHING AND RECORDING IN THE
RESOLUTION OF DIRECTORS AUTHORIZING THE DIVIDENDS, A FAIR AND PROPER VALUE FOR
THE ASSETS TO BE SO DISTRIBUTED.


 


124.         THE DIRECTORS MAY FROM TIME TO TIME PAY TO THE MEMBERS SUCH INTERIM
DIVIDENDS AS APPEAR TO THE DIRECTORS TO BE JUSTIFIED BY THE PROFITS OF THE
COMPANY.


 


125.         THE DIRECTORS MAY, BEFORE DECLARING ANY DIVIDEND, SET ASIDE OUT OF
THE PROFITS OF THE COMPANY SUCH SUM AS THEY THINK PROPER AS A RESERVE FUND, AND
MAY INVEST THE SUM SO SET ASIDE AS A RESERVE FUND UPON SUCH SECURITIES AS THEY
MAY SELECT.


 


126.         NO DIVIDEND SHALL BE DECLARED AND PAID UNLESS THE DIRECTORS
DETERMINE THAT IMMEDIATELY AFTER THE PAYMENT OF THE DIVIDEND THE COMPANY WILL BE
ABLE TO SATISFY ITS LIABILITIES AS THEY BECOME DUE IN THE ORDINARY COURSE OF ITS
BUSINESS AND THE REALIZABLE VALUE OF THE ASSETS OF THE COMPANY WILL NOT BE LESS
THAN THE SUM OF ITS TOTAL LIABILITIES, OTHER THAN DEFERRED TAXES, AS SHOWN IN
ITS BOOKS OF ACCOUNT, AND ITS CAPITAL.  IN THE ABSENCE OF FRAUD, THE DECISION OF
THE DIRECTORS AS TO THE REALIZABLE VALUE OF THE ASSETS OF THE COMPANY IS
CONCLUSIVE, UNLESS A QUESTION OF LAW IS INVOLVED.


 


127.         NOTICE OF ANY DIVIDEND THAT MAY HAVE BEEN DECLARED SHALL BE GIVEN
TO EACH MEMBER IN MANNER HEREINAFTER MENTIONED AND ALL DIVIDENDS UNCLAIMED FOR 3
YEARS AFTER HAVING BEEN DECLARED MAY BE FORFEITED BY RESOLUTION OF DIRECTORS FOR
THE BENEFIT OF THE COMPANY.

 

22

--------------------------------------------------------------------------------


 


128.         NO DIVIDEND SHALL BEAR INTEREST AS AGAINST THE COMPANY AND NO
DIVIDEND SHALL BE PAID ON TREASURY SHARES OR SHARES HELD BY ANOTHER COMPANY OF
WHICH THE COMPANY HOLDS, DIRECTLY OR INDIRECTLY, SHARES HAVING MORE THAN 50
PERCENT OF THE VOTE IN ELECTING DIRECTORS.


 


129.         A SHARE ISSUED AS A DIVIDEND BY THE COMPANY SHALL BE TREATED FOR
ALL PURPOSES AS HAVING BEEN ISSUED FOR MONEY EQUAL TO THE SURPLUS THAT IS
TRANSFERRED TO CAPITAL UPON THE ISSUE OF THE SHARE.


 


130.         IN THE CASE OF A DIVIDEND OF AUTHORIZED BUT UNISSUED SHARES WITH
PAR VALUE, AN AMOUNT EQUAL TO THE AGGREGATE PAR VALUE OF THE SHARES SHALL BE
TRANSFERRED FROM SURPLUS TO CAPITAL AT THE TIME OF THE DISTRIBUTION.


 


131.         IN THE CASE OF A DIVIDEND OF AUTHORIZED BUT UNISSUED SHARES WITHOUT
PAR VALUE, THE AMOUNT DESIGNATED BY THE DIRECTORS SHALL BE TRANSFERRED FROM
SURPLUS TO CAPITAL AT THE TIME OF THE DISTRIBUTION, EXCEPT THAT THE DIRECTORS
MUST DESIGNATE AS CAPITAL AN AMOUNT THAT IS AT LEAST EQUAL TO THE AMOUNT THAT
THE SHARES ARE ENTITLED TO AS A PREFERENCE, IF ANY, IN THE ASSETS OF THE COMPANY
UPON LIQUIDATION OF THE COMPANY.


 


132.         A DIVISION OF THE ISSUED AND OUTSTANDING SHARES OF A CLASS OR
SERIES OF SHARES INTO A LARGER NUMBER OF SHARES OF THE SAME CLASS OR SERIES
HAVING A PROPORTIONATELY SMALLER PAR VALUE DOES NOT CONSTITUTE A DIVIDEND OF
SHARES.


 


ACCOUNTS AND AUDIT


 


133.         THE COMPANY MAY BY RESOLUTION OF MEMBERS CALL FOR THE DIRECTORS TO
PREPARE PERIODICALLY A PROFIT AND LOSS ACCOUNT AND A BALANCE SHEET.  THE PROFIT
AND LOSS ACCOUNT AND BALANCE SHEET SHALL BE DRAWN UP SO AS TO GIVE RESPECTIVELY
A TRUE AND FAIR VIEW OF THE PROFIT AND LOSS OF THE COMPANY FOR THE FINANCIAL
PERIOD AND A TRUE AND FAIR VIEW OF THE STATE OF AFFAIRS OF THE COMPANY AS AT THE
END OF THE FINANCIAL PERIOD.


 


134.         THE COMPANY MAY BY RESOLUTION OF MEMBERS CALL FOR THE ACCOUNTS TO
BE EXAMINED BY AUDITORS.


 


135.         THE FIRST AUDITORS OF THE COMPANY AND SUBSEQUENT AUDITORS SHALL BE
APPOINTED BY RESOLUTION OF DIRECTORS.


 


136.         THE AUDITORS MAY BE MEMBERS OF THE COMPANY BUT NO DIRECTOR OR OTHER
OFFICER SHALL BE ELIGIBLE TO BE AN AUDITOR OF THE COMPANY DURING HIS CONTINUANCE
IN OFFICE.


 


137.         THE REMUNERATION OF THE AUDITORS OF THE COMPANY


 


(A)           IN THE CASE OF AUDITORS APPOINTED BY THE DIRECTORS, MAY BE FIXED
BY RESOLUTION OF DIRECTORS; AND


 


(B)           SUBJECT TO THE FOREGOING, SHALL BE FIXED BY RESOLUTION OF MEMBERS
OR IN SUCH MANNER AS THE COMPANY MAY BY RESOLUTION OF MEMBERS DETERMINE.


 


138.         THE AUDITORS SHALL EXAMINE EACH PROFIT AND LOSS ACCOUNT AND BALANCE
SHEET REQUIRED TO BE SERVED ON EVERY MEMBER OF THE COMPANY OR LAID BEFORE A
MEETING OF THE MEMBERS OF THE COMPANY AND SHALL STATE IN A WRITTEN REPORT
WHETHER OR NOT

 

23

--------------------------------------------------------------------------------


 


(A)                                  IN THEIR OPINION THE PROFIT AND LOSS
ACCOUNT AND BALANCE SHEET GIVE A TRUE AND FAIR VIEW RESPECTIVELY OF THE PROFIT
AND LOSS FOR THE PERIOD COVERED BY THE ACCOUNTS, AND OF THE STATE OF AFFAIRS OF
THE COMPANY AT THE END OF THAT PERIOD; AND


 


(B)                                 ALL THE INFORMATION AND EXPLANATIONS
REQUIRED BY THE AUDITORS HAVE BEEN OBTAINED.


 


139.         THE REPORT OF THE AUDITORS SHALL BE ANNEXED TO THE ACCOUNTS AND
SHALL BE READ AT THE MEETING OF MEMBERS AT WHICH THE ACCOUNTS ARE LAID BEFORE
THE COMPANY OR SHALL BE SERVED ON THE MEMBERS.


 


140.         EVERY AUDITOR OF THE COMPANY SHALL HAVE A RIGHT OF ACCESS AT ALL
TIMES TO THE BOOKS OF ACCOUNT AND VOUCHERS OF THE COMPANY, AND SHALL BE ENTITLED
TO REQUIRE FROM THE DIRECTORS AND OFFICERS OF THE COMPANY SUCH INFORMATION AND
EXPLANATIONS AS HE THINKS NECESSARY FOR THE PERFORMANCE OF THE DUTIES OF THE
AUDITORS.


 


141.         THE AUDITORS OF THE COMPANY SHALL BE ENTITLED TO RECEIVE NOTICE OF,
AND TO ATTEND ANY MEETINGS OF MEMBERS OF THE COMPANY AT WHICH THE COMPANY’S
PROFIT AND LOSS ACCOUNT AND BALANCE SHEET ARE TO BE PRESENTED.


 


NOTICES


 


142.         ANY NOTICE, INFORMATION OR WRITTEN STATEMENT TO BE GIVEN BY THE
COMPANY TO MEMBERS MAY BE SERVED IN THE CASE OF MEMBERS HOLDING REGISTERED
SHARES IN ANY WAY BY WHICH IT CAN REASONABLY BE EXPECTED TO REACH EACH MEMBER OR
BY MAIL ADDRESSED TO EACH MEMBER AT THE ADDRESS SHOWN IN THE SHARE REGISTER.


 


143.         ANY SUMMONS, NOTICE, ORDER, DOCUMENT, PROCESS, INFORMATION OR
WRITTEN STATEMENT TO BE SERVED ON THE COMPANY MAY BE SERVED BY LEAVING IT, OR BY
SENDING IT BY REGISTERED MAIL ADDRESSED TO THE COMPANY, AT ITS REGISTERED
OFFICE, OR BY LEAVING IT WITH, OR BY SENDING IT BY REGISTERED MAIL TO, THE
REGISTERED AGENT OF THE COMPANY.


 


144.         SERVICE OF ANY SUMMONS, NOTICE, ORDER, DOCUMENT, PROCESS,
INFORMATION OR WRITTEN STATEMENT TO BE SERVED ON THE COMPANY MAY BE PROVED BY
SHOWING THAT THE SUMMONS, NOTICE, ORDER, DOCUMENT, PROCESS, INFORMATION OR
WRITTEN STATEMENT WAS DELIVERED TO THE REGISTERED OFFICE OR THE REGISTERED AGENT
OF THE COMPANY OR THAT IT WAS MAILED IN SUCH TIME AS TO ADMIT TO ITS BEING
DELIVERED TO THE REGISTERED OFFICE OR THE REGISTERED AGENT OF THE COMPANY IN THE
NORMAL COURSE OF DELIVERY WITHIN THE PERIOD PRESCRIBED FOR SERVICE AND WAS
CORRECTLY ADDRESSED AND THE POSTAGE WAS PREPAID.


 


PENSION AND SUPERANNUATION FUNDS


 


145.         THE DIRECTORS MAY ESTABLISH AND MAINTAIN OR PROCURE THE
ESTABLISHMENT AND MAINTENANCE OF ANY NON-CONTRIBUTORY OR CONTRIBUTORY PENSION OR
SUPERANNUATION FUNDS FOR THE BENEFIT OF, AND GIVE OR PROCURE THE GIVING OF
DONATIONS, GRATUITIES, PENSIONS, ALLOWANCES OR EMOLUMENTS TO, ANY PERSONS WHO
ARE OR WERE AT ANY TIME IN THE EMPLOYMENT OR SERVICE OF THE COMPANY OR ANY
COMPANY WHICH IS A SUBSIDIARY OF THE COMPANY OR IS ALLIED TO OR ASSOCIATED WITH
THE COMPANY OR WITH ANY SUCH SUBSIDIARY, OR WHO ARE OR WERE AT ANY TIME
DIRECTORS OR OFFICERS OF THE COMPANY OR OF ANY SUCH OTHER COMPANY AS AFORESAID
OR WHO HOLD OR HELD ANY SALARIED EMPLOYMENT OR OFFICE IN THE COMPANY OR SUCH
OTHER COMPANY, OR ANY PERSONS IN WHOSE WELFARE THE COMPANY OR ANY SUCH OTHER
COMPANY AS AFORESAID IS OR HAS BEEN AT ANY TIME INTERESTED, AND TO THE WIVES,
WIDOWS, FAMILIES AND DEPENDENTS OF

 

24

--------------------------------------------------------------------------------


 


ANY SUCH PERSON, AND MAY MAKE PAYMENTS FOR OR TOWARDS THE INSURANCE OF ANY SUCH
PERSONS AS AFORESAID, AND MAY DO ANY OF THE MATTERS AFORESAID EITHER ALONE OR IN
CONJUNCTION WITH ANY SUCH OTHER COMPANY AS AFORESAID. SUBJECT ALWAYS TO THE
PROPOSAL BEING APPROVED BY RESOLUTION OF MEMBERS, A DIRECTOR HOLDING ANY SUCH
EMPLOYMENT OR OFFICE SHALL BE ENTITLED TO PARTICIPATE IN AND RETAIN FOR HIS OWN
BENEFIT ANY SUCH DONATION, GRATUITY, PENSION ALLOWANCE OR EMOLUMENT.


 


VOLUNTARY WINDING UP AND DISSOLUTION


 


146.         THE COMPANY MAY VOLUNTARILY COMMENCE TO WIND UP AND DISSOLVE BY A
RESOLUTION OF MEMBERS BUT IF THE COMPANY HAS NEVER ISSUED SHARES IT MAY
VOLUNTARILY COMMENCE TO WIND UP AND DISSOLVE BY RESOLUTION OF DIRECTOR.


 


CONTINUATION


 


147.         THE COMPANY MAY BY RESOLUTION OF MEMBERS OR BY A RESOLUTION PASSED
UNANIMOUSLY BY ALL DIRECTORS OF THE COMPANY CONTINUE AS A COMPANY INCORPORATED
UNDER THE LAWS OF A JURISDICTION OUTSIDE THE BRITISH VIRGIN ISLANDS IN THE
MANNER PROVIDED UNDER THOSE LAWS.


 

We, Offshore Incorporations Limited of P. O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands for the purpose of
incorporating an International Business Company under the laws of the British
Virgin Islands hereby subscribe our name to these Articles of Association the
17th day of November, 2005.

 

 

  /s/ Fandy Tsoi

 

 

/s/ Richard Reese Tynes

 

Witness:  Fandy Tsoi

 

Subscriber:

Tynes, Richard Reese

 

 

 

Authorized Signatory

 

25

--------------------------------------------------------------------------------